We are going to have a very long and complex vote on REACH. In fact, I have been told that this is one of the longest and most complex votes in the history of this House. The services that have prepared the vote, as well as the technical staff of the political groups, have done outstanding work in preparing the vote. I should like to congratulate them.
In principle I believe we can get through this vote in not more than three hours, but in order to do that I must ask two things of you: first, please remain silent and concentrate throughout the vote …
and second, please raise your hands. Please. The vote will be long and I understand that you will get tired, but please raise your hands when we vote.
Here we go. Good luck.
Mr President, I think that a large number of people are still signing, so I think it probably be best if we waited for another couple of minutes, and in that time, I would like to say that the main entrance to the Parliament building has been closed for two months now. As a result, I, for one, have suffered a bad fall and have sustained a fracture. I would like to ask you to instruct the relevant department to ensure that the entrance area is made safe again. We want chemicals to be handled with care, but the same care should apply where the safety of the people here is concerned.
We have noted your request.
Mr President, I should just like to call the Bureau’s attention to one matter. At the beginning of this week, I discovered my name on 18 amendments that I had not seen and that I had definitely not signed. What is more, I did not share the views expressed in these amendments. I hope that nothing similar will happen again because it caused a host of problems when I needed to explain that I did not support these amendments at all.
Mr Andersson, your comment shall now appear in the Minutes and in the voting list, and you may therefore rest assured that the matter is clear.
Mr President, I would just ask that, following the vote on all the amendments, we have a five-minute break in which to find out what has been adopted and to decide whether to vote in favour of the proposal or against it, or else abstain from voting in the end.
Granted, Mr Bonde.
Mr President, the proposal is that the following be added at the end of Amendment 356: ‘highly-diffused inorganic substances or substances on which there is sufficient risk information, such as sodium chloride, sodium carbonate, potassium carbonate, calcium oxide, gold, silver, aluminium, magnesium, silicates, glasses and ceramic frits’. In other words, it concerns substances on which information is already available.
. Mr President, ladies and gentlemen, in actual fact, I had requested to speak fearing that the vote on the amendments would have had a different outcome. Instead, it seems to me that the vote has been very positive and has made the regulation more balanced.
Furthermore, I believe that, also as regards the parts on which we voted in favour of a decidedly very strong position, such as the part relating to authorisation, the conditions have been created to achieve convergence with the Council as soon as possible. In the debate the day before yesterday on all of the key chapters, the Council demonstrated that there is a strong possibility of convergence between what we are preparing to vote on – and I am hoping for a positive final outcome – and what has taken shape in the Council’s work.
. Mr President, it appears to me that we have secured a victory in respect of registration, which accounts for the lion’s share of red tape, but we have suffered a defeat with regard to the granting of licences, or authorisation, which was not helped by the Group of the Alliance of Liberals and Democrats for Europe not lending a hand. Unfortunate though that is, I know that the British Presidency will be very cooperative on that score. I also know that on account of the narrow majorities, we have lost at least the key topics by ten or so votes only. I also know that at second reading, this House will see to all omissions that have now been adopted. I would therefore advise our group to cast a resounding vote in favour.
I note that the approach followed by ourselves in the Group of the Alliance of Liberals and Democrats for Europe with regard to enhancing the environmental aspect, clarifying the existing ambiguities and simplifying procedures for small undertakings has overwhelmingly carried the day. We shall therefore be voting in favour of the proposal. I should first and foremost like to thank Mr Sacconi for his extremely patient work, but also the Commission and the Presidency, which are unfortunately not represented in the Chamber. We now have the opportunity to devise a very strong piece of legislation.
Mr President, ladies and gentlemen, I cannot join with the majority that has endorsed the system of approval, and it is for this reason that we have voted against it. What can be adduced in the report’s defence is what it has to say about registration, which was accepted by a broad qualified majority – the only important block and the most important issue to be adopted by qualified majority here in this House. This is a decision that will carry weight both in the Council and in the Commission. It is only with that in mind, and explicitly rejecting the approval, which we know will be corrected by the Council, that I vote in favour of the report.
With this vote and the compromise on registration, we are going to get a REACH couched in weak, indeed unduly weak, terms. We have, however, obtained a good decision with regard to the granting of authorisations. We would rather have a weak version of REACH than no REACH at all. We shall therefore vote in favour of the proposal, but do so without enthusiasm.
Since all the other groups are stating their views, we understand that this has been a complicated vote. It has now, however, been stated that the only positive aspect of the proposal, that relating to the granting of authorisations, will be undermined in the Council. It has also been undermined through certain exemptions during the vote. As a result, a large majority of my group cannot accept REACH in its present form.
, . Mr President, the majority of my group will not be supporting this compromise either. In our view, registration in the environmental area has not been thrashed out very well. A compromise has been reached in a few other areas, but only by a narrow majority. Our concern is, then, that this is not a sound proposal, and it is for that reason that we will be voting against it.
Mr President, ladies and gentlemen, thank you for kindly allowing me to take the floor. It seemed almost impossible to speak in this fine Chamber during the debate on the highly important REACH provision.
The Union for Europe of the Nations Group has decided to vote in favour, because we are satisfied as regards the registration procedure and we wholly agree with the content of the regulation in connection with the OSOR principle. We do, however, have some concerns with regard to the procedure for authorisation. Nevertheless, we are generally in agreement regarding this project, and I should to thank the rapporteur, Mr Sacconi, for his commitment and for the work he has done.
Mr Clark has the floor for a point of order.
Mr President, on a point of order, in view of the controversy on the massive number of amendments, I quote Rule 53(1), which reads: ‘Where the Commission proposal as a whole is approved, but on the basis of amendments which have also been adopted, the vote on the draft legislative resolution shall be postponed until the Commission has stated its position on each of Parliament’s amendments.
‘If the Commission is not in a position to make such a statement at the end of Parliament’s vote on its proposal, it shall inform the President or the committee responsible as to when it will be in a position to do so; the proposal shall then be placed on the draft agenda of the first part-session thereafter.’
Commissioner, we in this House are as respectful of the Rules of Procedure as the Commission, at least, and you have therefore been invited to set out your position on each of the amendments. I believe that ‘each’ must be interpreted flexibly, and you may therefore speak as you see fit and then we shall vote.
. Mr President, for some of the amendments our position is positive and we agree in full; for some amendments, we agree in part ...
... for some we agree in principle; some we reject, and for some we reserve our position.
Mr President, the Commission takes note of the position taken by Parliament and will not hesitate to draw all the necessary conclusions from a possible rejection by your Assembly, taking account of the Council’s position as well. The Commission will have to reflect on the best way to move forward in this area.
Mr President, I would like to request a fresh vote, since most of those voting clearly supported the proposal. You, however, concluded that the report was rejected. I hereby request an individual vote.
No, Mr Baco, there has been a very clear majority of votes against. We have therefore taken the correct decision.
Mr President, I would like to express one regret: since we were dealing with a report assessing the actions of the Council, it would have been very worthwhile and important for the Council to have been present last night. It is true that it was an inconvenient time, but it could have attended the debate. I believe that this is something that should be provided for in the future, in order to ensure that the Council is here to listen to Parliament’s views in relation to this kind of report.
. – Ladies and gentlemen, late yesterday evening there were also wide-ranging debates on the issues of weapons and the arms problem and, in view of the fact that it was necessary to dispel a few concerns in connection with my report, I have carried on working at this time, with the result that two oral amendments are necessary. So, after paragraph 33 there is a new section and, in order to dispel concerns and to ensure the full support of the socialists, I fully confirm that the title of the section has been changed, and is [in English] ‘Strengthening effective multilateralism’. The second oral amendment relates to paragraph 34 and is as follows – the following words shall be included after:
‘... takes note, as stated by Dr Hans Blix, that the credible threat of the use of force has played an important role in facilitating the disarmament work of UNSCOM and UNMOVIC.’
Thus the whole of the last sentence is deleted. That, then, is my oral amendment. Thank you for your attention; I ask you to support it.
– Mr President, I should like to ask before the final vote whether we adopted this oral amendment by the rapporteur, otherwise we have to abstain. I do not think we voted on the oral amendment.
I understand that we have already approved it, Mr Wiersma.
That concludes Question Time.
Mr President, I speak on behalf of the great majority of the GUE/NGL Group. We voted in favour today, even though this legislation it is not as strong as we would have wished, because we need legislation that will protect lives and workers’ health, as well as the environment. We are very pleased that the packages we have agreed with others on authorisation and on the duty of care have been accepted.
The regulation of chemicals within the EU must give proper protection to workers, consumers and the environment while, at the same time, being workable and maintaining the competitiveness of European industry and thereby ensuring jobs. We are very disappointed with the Nassauer-Sacconi compromise on registration. The challenge was to agree a registration package for collecting the information needed to assess the risks. With the deal that has now been agreed, the necessary information will not be available.
What we need is a strong REACH regulation that will give us the information needed to assess whether chemicals are dangerous, even those chemicals produced in low tonnages. We want legislation with mandatory substitution of the most dangerous chemicals. The burden of proof must be with the companies and not with public authorities.
It is with these principles in place that public health and workers’ health is best defended. Every serious impact assessment of the REACH proposal shows the immense health benefits of a workable chemicals policy and this is in stark contrast to the exaggerated industry calculations. REACH should be a matter of common sense. Companies should know what they are doing and should be held accountable for their products.
– Mr President, I believe that the REACH compromise is a text that will serve as a good basis for negotiations with the Council.
My group and I have voted in favour of the part on authorisation being adopted, and we did so, even though we are opposed to temporary authorisation for substances being restricted to five years. We wish to state in this regard that we are, in principle, in favour of this block, but would have welcomed it if these five years had been deleted, since decision-making on a case-by-case basis is vastly preferable and would be much easier for the industry to manage.
On the whole, though, we have achieved something unprecedented up to now, namely a degree of environmental protection that is unique in the world.
Today I voted against the amended proposal and legislative resolution on REACH because, as the votes progressed, amendments to ease the burden on SMEs were generally lost. Thus, the balance shifted in favour of restrictions which are so burdensome that they have the potential to drive parts of our chemical industry out of the EU.
Despite some excessive provisions, particularly with regard to administrative authorisations, I voted for the amended draft regulation on the control of chemicals (REACH). Actually, these provisions replace some obsolete texts that were unsuitable for the encouragement of innovation and for adequate protection of people in an increasingly complex, dangerous and changing environment.
The amendments proposed by the European People’s Party (Christian Democrats) and European Democrats and, in some cases, voted for by Parliament, safeguard business interests, particularly those of the SMEs, whilst ensuring the proper functioning of the legislation allowing for the setting up of a European Chemicals Agency. With my colleagues in the UMP we shall keep a close watch to ensure that products imported into the European Union are also subject to these Community rules.
This text, adopted at its first reading, forms a sound working basis and I am delighted because it is an advance for health in terms of respecting the environment, while, at the same time, safeguarding business interests in this very important sector.
I voted in favour of the compromise negotiated on REACH between the Socialist Group and the Greens, Liberals and United Left concerning scope, substances, authorisation information, transparency and limitation of animal testing and the compromise with the EPP on registration. These compromises are not ideal, but they appear to be the best deal currently possible, given the political majorities in the Parliament.
We do need to test chemicals. Recent medical evidence shows that each one of us has 300 more chemicals in our bodily tissues and blood than our grandparents did. We also know that there are increasing rates of asthma, cancer and other diseases which probably originate from chemicals.
Some in the chemical industry argue that such testing is costly. But anyone who recalls the asbestos tragedy will know that money invested in the testing now can save thousands of lives and millions of pounds downstream. With the burden shared with our fellow countries in the European Union, this is well worth doing. And if it can be done while minimising animal testing, so much the better.
. I, along with many of my colleagues have been deeply involved in many meetings and discussions on this particular dossier. Indeed the level of divergence on this issue is reflected by the many amendments which have been put forward and which led to such a long and arduous voting session.
Even though I have many concerns with regard the approval of many of the amendments, and also on the many inconsistencies which these have raised, I voted in favour of the report, firstly to allow the first reading process to completed and secondly, because I believe that when we return to this issue at second reading the text will have been improved.
I obviously wish to see human and public health being protected, as well as the environment, however we must not loose sight of the fact that to allow new processes to be developed, new products to be created and new innovations to be made available for the greater good, we cannot impose huge restrictions on businesses, which would prevent them from having certainty with regard the business, regulatory and administrative environs within which they must operate.
. I have been campaigning for over three years in support of a strong REACH. Today I cast my vote against the report of Mr Sacconi because I believe that the amendments by Parliament have produced a proposal which would be too weak to protect our health and safety. This is one of the most important pieces of legislation that the Parliament has dealt with since I was elected in 1999.
Its purpose is to protect human health but the substantial influence of the chemical industry has resulted in a proposal full of loopholes. I do not believe that we can compromise on the health of future generations. We know that our bodies are contaminated by chemicals now. Children have a right to be born chemical free but today's proposal will not achieve that. Therefore I could not vote for it.
Throughout the extensive voting the following principles were followed:
1) We supported the repatriation of authority to member states and within that general statement where possible we supported the interests of SMEs
2) We supported all reductions in the use of animal testing
– After the vote in the different committees and having listened to the views of both the industry and the NGOs, the European Parliament’s Committee on the Environment, Public Health and Food Safety had established a balance between the need to protect health and the environment and the need for industrial development in the European Union.
It has been approved almost unanimously by the Socialists, the Greens, the members of the Union for Europe of the Nations Group and a large number of the liberals on the Committee on the Environment, Public Health and Food Safety and, in my opinion, this compromise of the Committee on the Environment, Public Health and Food Safety is the position to support.
I voted against the compromise proposed by the Socialist Group in the European Parliament, the Group of the European People’s Party (Christian Democrats) and European Democrats and the Group of the Alliance of Liberals and Democrats for Europe on the registration procedure, because it reduces considerably the number of substances to which REACH applies.
A majority voted for obligatory substitution in order to assure European citizens that harmful substances will be withdrawn from circulation and replaced by safe products where they exist.
Other important points have been adopted and I voted in favour of Mr Sacconi’s report.
.  This vote is the final step in a long process of negotiation, which has been characterised by huge pressure, mainly on the part of the powerful chemical industry. This has led to the huge economic costs that may arise from the entry into force of standards contained in the first version of REACH. Indeed, the UK Presidency accepted Germany’s request to postpone the decision on REACH, scheduled for the next Council of Ministers, on the pretext of the country’s new government being delayed in taking up its duties.
In any event, this is the first reading of a text that is very much a backward step, although there were some positive aspects on which progress was made and which must now be promoted until negotiations with the Council have been concluded.
REACH creates a single integrated system for the registration, evaluation and authorisation of chemicals in the EU, the purpose of which is, firstly, to control and replace the most dangerous chemicals (which cause cancer, change DNA and damage the reproductive system, among other serious health consequences); secondly, to provide safety information on all chemicals at registration stage; and, thirdly, to pass on information to consumers, workers and distributors.
If we continue to buckle under pressure from the European chemical industry, the aims of the programme could be watered down and devalued. This would actually make it far more damaging than the current legislation, if public health and safety are not safeguarded.
. In the expectation of the second reading stage bringing us closer to a solution to the controversial areas of protection of intellectual property and the temporary approval of substances and imported items that will take into account the interests of all parties, I have today, in the final vote, voted in favour of the REACH draft.
.  The new regulation on existing commercial chemical substances, REACH, serves to plug glaring gaps in the law and in our knowledge of the products to which we are exposed on a daily basis.
The register of substances gives the European Chemicals Agency, also created by this regulation, the authority to demand more tests than those provided for under each category, should there be grounds for so doing.
A strong and efficient agency will provide assurances that products will not be placed on the market without the necessary precautions being taken.
The sharing of data is strongly encouraged in this regulation and animal testing is only permitted if absolutely essential.
Further welcome aspects of this regulation are the imposition of a time limit for all authorisations and the mandatory submission of a substitution plan for chemicals considered to be dangerous.
Although I was pleased with the final result of the vote, I must point out that I object to the inclusion of substances in tobacco products, as they are already covered by their own legislation.
. – I voted in favour of this text.
Chemicals are present everywhere, and the recent increase in certain types of cancer or leukaemia has to make us question the use of certain chemicals.
I wanted to approach this text from the angle of public health and environmental protection. A powerful REACH system is at least some guarantee for all our people.
It is right, however, in this text, to safeguard the competitiveness of our enterprises and to avoid all stifling bureaucratic procedures. In the same way, it is important to exclude all natural substances from this system. On the other hand, I was in favour of the amendment calling for the chemicals involved in the making of cigarettes to be subject to the rules of the system put in place.
The desired balance, apart from all emotional considerations, accompanied by the creation of a strong and independent European agency, should make it possible for us to achieve these important objectives for our health, our environment, and also for our industry.
Moreover, I strongly urge that all products imported into the European Union should also be subject to these Community rules.
You do not wait for an aeroplane to crash before you test it for safety, and neither should we for chemicals in household products. This new legislation will require manufacturers to prove chemicals are safe before they are used, ensure that the most dangerous chemicals are replaced with safer alternatives, and introduce a right to know about the health rules of chemicals in products we use.
Only 143 chemicals have been subject to official controls in the last thirteen years, yet this new EU law at a stroke introduces a comprehensive system of regulation for all 30,000 chemicals on the European Market. The Women's Institute, including representatives I met with this week from Cambridge and Bury St. Edmunds, said we should put the environment and consumer safety first, and I am deeply proud that the European Parliament as a whole has been persuaded by their campaign.
. I should like to take the opportunity presented by my statement of how I voted on REACH to congratulate the animal welfare and environmental protection organisations on their great and wide-ranging commitment. Rain, wind and cold did not deter their dedicated members from getting involved in something of great importance to people and the environment and drawing attention to the problems associated with the controversial Chemicals Regulation.
Not least in order to prevent millions of animals from being used in experiments and in order to promote the use of tests that do not involve them, amendments to the Commission proposal are indispensable.
I have always supported four requirements in the REACH dossier.
1. An extensive and rigorous system of registration for chemicals in order to recognise them, to evaluate their risk, to give information about them to users and to avoid those that are harmful.
2. For those products that are harmful to a certain degree, there must be a strict system of authorisation, and the authorisation for their use must be time limited.
3. The principle of substitution: substitution must be made obligatory for harmful products.
If no known substitute exists, research must immediately be instigated and authorisation for use must be limited.
4. The setting up of a strong European agency that, while being supported by a network of national institutions with expert knowledge, has the final say in implementing this legislation.
I voted against the compromise by the Socialist Group in the European Parliament, the Group of the European People’s Party (Christian Democrats) and European Democrats and the Group of the Alliance of Liberals and Democrats for Europe concerning the registration procedure because it reduces considerably the number of substances to which REACH applies.
. From the very outset of the debate on a new European law on chemicals, I have argued in favour of the Commission proposals being revised in order to secure better protection for health and the environment in Europe than was formerly the case, while reducing excessive bureaucratic demands. I have therefore supported the line taken by the Group of the European People’s Party (Christian Democrats) and European Democrats. With this end in mind, today’s vote saw the adoption of a number of improvements to the Commission proposal:
1. the compromise reached by Mr Sacconi and Mr Nassauer on the subject of registration, which markedly reduces bureaucratic demands;
2. the exclusion of substances regulated elsewhere or not presenting any potential risk;
3. the tightening-up of requirements in respect of chemicals present in tobacco smoke.
It has to be said, though, that the vote saw the adoption of a number of negative and indefensible points, notably amendments imposing time limits on authorisation. This is impractical, bureaucratic and unnecessary in terms of the protection of health and the environment.
Since improvements had been made to three essential points in the Commission proposal, I voted ‘yes’ in the final vote. I hope that the Council of Ministers will reject the nonsensical proposals, such as that for a five-year time limit and will accept those that are more rational, and that the end-result will be that we end up with a workable REACH.
. – There should not be any secrecy or ambiguity surrounding the composition and toxicity of chemical substances. For months, a number of chemical companies have tried to torpedo a measure that has been necessary for the environment and public health for a long time.
Today, no majority could be found for the strong REACH that the Confederal Group of the European United Left/Nordic Green Left and the Group of the Greens/European Free Alliance supported, but, at the same time, this House rejected many proposals tabled by the Group of the European People’s Party (Christian Democrats) and European Democrats, which firmly took up the case of the chemical industry.
Only those proposals on which Social Democrats and Liberals were able to agree received a majority. This has resulted in a weakened REACH, in which registration has been eroded and a positive result was secured only with regard to licences. Like others, though, we take the view that a weak version is better than nothing.
The fact that the PPE-DE Group and Union for Europe of the Nations Group have declared here that they can still endorse the proposal, given that the Council and the required qualified majority in this House will ensure that the licensing provisions will not survive at second reading, is reason enough for the two representatives of the Dutch Socialist Party to vote against the proposal.
. – I have been a Member of Parliament for 40 years, 25 of those in this venerable House. The REACH dossier is the most voluminous, the most controversial and the most complicated matter that I have had to deal with in all these years. This dossier, however, is also the one that, most of all, has given rise to false information, to threats and even to attempts at blackmail.
Those few people from Luxembourg who enjoy putting their signature to a threatening letter prepared by a powerful organisation, and, similarly, a press campaign denigrating my so-called lobbying in favour of the chemical industry, have not weakened my determination to vote with the majority of my fellow Members, and this is on the basis of well-documented information that I have diligently researched.
If the directive becomes a reality in that form, it will constitute, at a global level, the best guarantee for protecting health from dangerous chemical substances, without jeopardising thousands of jobs, or putting small and medium-sized enterprises into an impossible situation, nor giving away any manufacturing secrets. I hope today that I have made my contribution to countering the perfectionists and the extremists of all kinds in this essential dossier for Europe.
. After a long a complex vote my initial assessment is that Parliament has just about struck the right balance between the vital issues of protecting human health and the environment on the one hand and not over-burdening industry or creating a legal requirement for unnecessary animal testing on the other. Parliament will have to examine the package that now emerges from Council to ensure that the delicate balance between these objectives has been maintained.
. If it is the case that 85% of all chemical substances in circulation are not tested to ascertain to what degree they present a risk to people and the environment, then it is high time that this omission was rectified once and for all. No longer can we tolerate our people being used as guinea pigs for chemicals to be found in such everyday products as computers or toys, which are absorbed through the skin or the airways, and the risks inherent in which have never yet been put to the test.
We are already being presented with the bill for this culpable negligence in the shape of increasing incidence of allergies and thousands of cases of bronchial or skin disorders contracted at work.
It must, of course, be a matter of the highest priority that all those substances suspected of being carcinogenic and/or mutagenic should be tested and taken off the market. Things should never have been allowed to come to this pass, in which people work with substances about whose side-effects no information is available. The essential thing in future is that it be ensured that newly-registered substances are harmless.
Quite simply, there must be no more horror stories about toxic dyes in clothing, aggressive fragrances in cosmetics or fire-retardants finding their way into mothers’ breast milk.
We will certainly not achieve this objective, though, if the original proposal is so watered down that, out of 100 000 untested chemicals, 88 000 stay that way. It is for this reason that I voted against the reports.
. I voted in the REACH debate as I did because, as a Labour MEP, I support the overall objectives of REACH: the protection of human health and the environment through increased knowledge about potentially hazardous chemicals.
I would like to see a rapid, efficient system for collecting the necessary information on chemicals and for tackling those of most concern, whilst minimising animal testing and maintaining the competitiveness of the chemical industry.
I believe that vertebrate animal testing should be kept to the absolute minimum necessary to ensure that sufficient information is available for decision-making on health and environmental protection.
I support the UK's proposal for a system of 'one substance, one registration', whereby all manufacturers or importers of the same substance would work together to provide one set of 'core' data for registration.
That would ensure that an agreed package of information would be assembled at registration, thereby providing coherent information for the benefit of users and consumers.
. I should like to clarify, at the end of this vote, that I have voted in favour of Mr Sacconi’s report solely in order to express my endorsement of the compromise on registration worked out by the rapporteur and myself.
I certainly do not wish to express my approval of its other aspects, most especially not of the approach adopted towards authorisation, since I firmly repudiate the idea that the authorisation of substances should be limited.
.  Our duty in this, as in all, discussions is to protect the interests of the citizens, whether they be immediate interests, or interests which are not yet apparent but which will take on vital importance in the medium and long term.
I personally voted on the basis of criteria that I consider crucial when there is conflict – at least apparent conflict – between the interests of industry and the interests of protecting the environment and public health.
First and foremost, I feel that protecting public health and the environment should be a priority, but I do not believe in fundamentalist solutions that take a broad brush to everything, overlooking the economic impact of measures and, more importantly, failing to take account of the global dimension of these issues when it comes to economies that have no compunction about environmental dumping. I am also convinced that our strict requirements benefit European industry itself, and act in the interests of competitiveness and technological innovation. Lastly, I believe that there is an urgent need to relaunch the European economy and that we must pull out all the stops to ensure that this happens. In light of the amendments introduced, I opted to vote in favour, not least because there will be further opportunities to introduce any necessary corrections, as in the section on authorisation.
– It is with reluctance that I feel myself forced to abstain on this crucial vote.
For me, this is by no means a way of avoiding the issue, but rather the only means of expressing my opinion on the contradictory signal that our Parliament is giving out today.
I feel satisfaction on the one hand, concerning the principle of substitution for problematic substances: obligatory substitution (Amendment 232) and research for safer alternatives (Amendment 214). It is the first time that the European Parliament has declared itself in this way in a text of this importance. Having said that, it is impossible for me to take any pleasure in it, when, in the same text, and before the process, Parliament totally alters the registration procedure for two thirds of the substances concerned by REACH, those of less than 10 tonnes: tests reduced in the extreme and depending on risk and not tonnage. In my opinion this does not afford even basic safeguards with regard to health and safety for the people most at risk.
Here we have totally undermined the very foundations of REACH.
On this point, however, it is salutary to note that the Council is more ambitious than Parliament. Long may it so remain.
. – What the world witnessed today is that it is easy to mislead a democratically elected parliament. All it takes is a few half-truths and total falsehoods. This House has shown the world that whoever shouts the loudest eventually wins the argument.
Profits in the chemical industry in Belgium alone amounted to EUR 1.7 billion last year. That figure will be affected more by the high oil price and the low dollar than by the introduction of REACH in whatever form.
Not so long ago, Europeans contentedly patted each other on the back for the progressive environmental policy that they pursued. We were the pioneers in the world, or so we thought.
Those days are over. This watered down version of REACH shows how things should not be done. The White Paper that preceded REACH gave the chemical industry full responsibility. They had to be able to prove that the products, from which they derive their profits, do not entail unacceptable risks for health and the environment. So many back doors have since been created that it is difficult to locate the main entrance. This REACH is a missed opportunity and one that will probably not come round again.
. The REACH vote is one of the most important before this House. I would like to record my support on authorisation for block 1 and Amendments 232 and 214. I am pleased that these amendments passed. Public health is vital and we must decrease our exposure to dangerous chemicals. Replacing chemicals which cause cancer and which affect human reproduction is essential.
. – Anyone may guess the consequences of a European Chemicals Agency. First of all, evaluation in the interests of safety cannot give any certainty. We have antibiotics to show us that.
Nitrate fertilisers have brought about the agricultural miracle that is in part responsible for a 20-year increase in life expectancy nowadays. With REACH, for the sake of protecting rivers from pollution, we would have malnutrition in Europe.
In other words, under the guise of safety precautions, REACH is really just a preoccupation for the rich and for the Amish. The fundamental principle of this project is the post-modern obscurantism that springs from fear in a society that is so concerned with its quest for eternity that it no longer believes in progress.
The disaster at Seveso, the Aral Sea tragedy, all those ecological catastrophes, none of these will make us forget the miracle of chemistry that, day by day, enhances every moment of our life, with new fabrics from new materials, thousands of colours and thousands of perfumes.
If God had had to register his human product, born of organic chemistry, with the Agency in Helsinki, the very real potential dangers would have led to authorisation being refused for Man to be put on the market of the living world. Here’s the slogan that sums up REACH: ‘No future’.
.  Although it forms part of the broader discussion on the REACH regulation, the proposal for a directive before us addresses a subject on which wide-ranging agreement is easier to obtain. Ensuring consumers are kept fully informed is a key factor in a genuine market in which there is real freedom of choice. The objective here is to adapt the existing arrangements to the needs arising from the new regulation, whilst ensuring that consumers are protected. Hence my vote in favour.
The June List’s efforts are directed towards ensuring that cooperation within the EU is restricted to genuinely cross-border issues, which include both the internal market and many environmental issues. We welcome a robust Chemicals Directive that makes the industry’s responsibility for imported chemicals clear. We are convinced that, in the long term, it will be a competitive advantage for Swedish and European industry to be at the cutting edge on this issue. We have thus opted to oppose the compromises supported by the majority of the European Parliament. We are, however, voting in favour of the overall proposal for a directive because the Commission may otherwise withdraw it.
We believe that low-volume substances must also be subject to basic inspection requirements. The Swedish Chemicals Inspectorate and the Swedish Government have both stressed the need to include these in REACH. We support a strong substitution principle and would like to emphasise that responsibility for collecting and analysing information about imported chemicals lies primarily with the industry, and not with the authorities of a particular country.
We are, of course, in favour of excluding natural substances encountered in forestry and mining from REACH. Forests and ore, which constitute the backbone of Swedish industry, must not be affected by the proposed legislation. Furthermore, we are critical of the amendments recommending that a huge Chemicals Agency be established within the EU. We are confident that the national authorities are, in the main, capable of carrying out relevant inspections.
. On Thursday 17 November 2005, the plenary in Strasbourg will be voting on Guido Sacconi’s report, ‘REACH: establishing a European Chemicals Agency – Persistent Organic Pollutants’ (A6-0315/2005).
It is my firm conviction that, although the fundamental objective of this Regulation is to be welcomed, its implementation will be faulty and will eventually handicap the EU in competing on global markets. The fact is that it piles excessive rules and regulations upon businesses – whether they be large, medium-sized or small. It follows that the Regulation is inimical to growth and employment and makes Europe much less attractive as a place for the chemical industry to do business.
In the final vote, then, I shall be voting against the report. I believe that we should send the proposal – in the form in which it stands before us now – back to the Commission from which it originated.
The June List’s efforts are directed towards ensuring that cooperation within the EU is restricted to genuinely cross-border issues, which include both the internal market and many environmental issues. I welcome the Chemicals Directive, which makes it clear that the industry should be responsible for imported chemicals. I have voted in favour of the proposal as a whole.
I support a strong substitution principle. Furthermore, I am, of course, in favour of excluding natural substances encountered in forestry and mining from REACH. Forests and ore, which constitute the backbone of Swedish industry, must not be affected by the proposed legislation.
It is important that some prioritising take place in collecting information about chemicals. To begin with, data concerning high–volume chemicals must be collated and analysed. Chemicals legislation has to be effective, and not just a paper tiger. I am critical of the amendments recommending that a huge Chemicals Agency be established within the EU. I have every confidence that the national authorities are, in the main, capable of carrying out relevant inspections.
– I would like to refer to the report on humane trapping standards presented by Mrs Scheele. I, like most members of Parliament, voted to adopt the report. Mr President, I ask that you call an electronic vote, because your conclusion on the voting did not reflect the will expressed by most of the voting MEPs. Mr President, I ask that you rectify this error.
.  We support the rejection of the Commission proposal because, as the rapporteur says, it is not based on the most recent scientific developments and does not provide for the use of humane technical resources.
The Commission’s proposal is a follow-up to the International Agreement on Humane Trapping concluded between the EU, the USA, Canada and Russia. This agreement was twice rejected by Parliament, however, and only entered into force because the Council and the Commission argued that they did not want to create trouble with the USA and Canada.
The issue before us is the actual concept of ‘humane’. The Committee on the Environment, Public Health and Food Safety argues that traps cannot be deemed ‘humane’ if animals undergo a death struggle of 5 minutes or more, when alternatives are available.
In any event, it is appalling that the Commission accepted the International Agreement without prior consultation with Parliament.
. – In our country, the Netherlands, we have for many years been engaged in battle against the muskrat, an American import that has undermined our dikes and as a result, threatens to make the lowlands uninhabitable for man.
Despite this, we support the rapporteur, Mrs Scheele, who proposes an outright rejection of this proposal about the humane trapping of certain animal species. Humane means both ‘human’ and ‘decent’. People have, over the course of time, done the most hideous things – things that may have been human but were certainly not decent.
In the Commission proposal, amputations, eye injuries, bone marrow injuries and a struggle for life lasting up to five minutes are considered humane. Since 1995, wildlife traps have been banned across the European Union, and an import ban has been introduced on animal skins from countries where such traps are still in use. There was a proposal to tighten up the requirements for other traps as long ago as 1996.
A lobby of trappers then managed to sideline the experts. Subsequently, an agreement was signed with the USA, Canada and Russia, which was mainly intended to avoid trade conflicts rather than to improve animal welfare. This proposal is founded on this flawed agreement, something to which this Parliament has objected before.
. I voted for rejection of the Commission proposal on ‘humane’ trapping standards. The proposal did not do enough to protect the welfare of animals and because of the way it was drafted was difficult to amend. I hope and trust the Commission will now come forward with a proposal that places profit below concern for animal welfare.
. – We could not but be in agreement with an EU text that proposes the establishment of standards for the humane trapping of animals in order to promote animal welfare and the protection of certain animal species. Nonetheless, the Commission’s proposal presented to us is too unsatisfactory for us to be able to adopt it. How can we accept carrying out tests to create so-called ‘humane’ traps on animals themselves? Is that not a paradox, to kill animals in order to ‘humanely’ kill other animals?
Furthermore, we are told that the welfare of trapped animals should be improved. Is that the case with jawed traps that crush under water? This trap does not succeed in eliminating suffering: mink take on average two and a half minutes before they lose consciousness and beavers nine and a half minutes.
Trapping is held in total abhorrence nowadays and the Commission’s directive does nothing to eliminate it or even to limit it. This is an example of the same business-minded approach that is always applied. Let us remember that 15% of animals killed for their fur have been trapped and that this figure relates only to commercial furs…
– Mr President, ladies and gentlemen, this report is extremely important and useful mainly because it aims at making the code of conduct obligatory and calls for it to be legally recognised by all countries.
Furthermore, I believe that calling for people to subscribe to the logic of marking and tracing weapons is important. The problem is that, if this code of conduct, which we debate each year, is not adopted by the Commission and by the Council, it is in danger of remaining merely a declaration of good intentions.
It is extremely important that those instruments able to serve a dual purpose – both for peacekeeping and for making war – have also been included in this regulation. Finally, I believe that the decision to reaffirm the embargo on arms sales to China once more is equally important.
This report is about drawing up a binding code of conduct on arms exports within the framework of the European Union. It is proposed that a new EU body for controlling the Member States’ exports be established. Notwithstanding the view taken as a matter of principle on this issue, there are reasons for questioning whether these developments would lead to a more restrictive policy, which is the objective. At the same time, the European Defence Agency is pushing for the more extensive coordination and liberalisation of the Member States’ export policies.
We are opposed to establishing an EU body for arms export controls. Nor do we believe that the existence of the European Defence Agency is justified. The volume of each Member State’s arms exports should be determined by its national parliament. For this reason, Sweden is entitled to conduct a restrictive exports policy in the future too.
In light of the above, we shall vote against the report in the final vote.
I voted for this Report. I support its call not to lift the arms embargo on China until there has been a clear and sustained improvement in the human rights situation in that country. However, I do not believe it is right to treat China differently from other countries with an equally disturbing track record in protecting human rights. I would also like to see further debate on the possibility of converting the code of conduct into a fully legally binding code on arms sales.
.  Quite apart from all of the questions raised by the report on the Code of Conduct on Arms Exports, I feel that the ban on arms exports to China is, yet again, the key point, and is ample justification for me to vote in favour. My opinion has been and continues to be that the EU must persevere with its embargo because it is, more than anything, a stand taken by the 25 Member States in defence of human rights, the international order and peace.
China is and will continue to be a major player on the international stage and a vital economic partner of the EU. I feel that one of the ways in which democracy and respect for human rights can be promoted is to develop the Chinese market. Yet this is not a path that can be followed unconditionally, and this is where the arms embargo comes in. We will be China’s economic partners, but tough partners committed to building a better world.
. I welcome this report which completes the requirements for the creation of a European Union solidarity fund. It sends a good signal to citizens that the EU will now be able to mobilise funds for the populations of regions struck by disasters.
We believe that the United Nations – with its experience, expertise and global importance – is best suited for spearheading global disarmament and ensuring compliance with the Non-Proliferation Treaty.
On this basis, we are voting against setting up an EU agency for conversion and disarmament. We are also going to vote against the report in the final vote. We support, however, the demand for nuclear disarmament and the objective of Europe becoming a nuclear–free zone. The demands for limiting the proliferation of nuclear weapons should lead in the long run to all nuclear weapons being phased out.
.  I wish to begin by highlighting the fact that Parliament took the initiative of drawing up a report on ‘non-proliferation’ and not disarmament. We feel that while the resolution makes some positive points, it also contains some very worrying ones.
Within the context of the non-proliferation of weapons of mass destruction, leaving open the possibility of ‘the use of force’ is totally unacceptable. The fact that such a policy provided ‘backing’ for the colossal exercise in manipulation, and the attack on Iraq and the subsequent occupation, perpetrated by the USA and its allies – based on the outrageous allegation that Iraq had weapons of mass destruction – lays bare its real intentions.
It is dangerous and disingenuous to link the so-called ‘war on terror’, in conjunction with the USA, with the non-proliferation of weapons of mass destruction.
We also regret the rejection of proposals tabled by our group aimed at setting up a European disarmament agency, condemning the USA’s manipulation of the United Nations, making Europe a nuclear weapon-free zone, withdrawing the USA’s nuclear weapons from Europe, and calling on Germany to eliminate its uranium enrichment potential in the Garching research reactor.
I welcome this report which reaffirms support for multilateral agreements on non-proliferation of nuclear weapons and recognises the risks presented by the proliferation of weapons of mass destruction. Specifically, the report is a response to the EU strategy on WMD which I back. I am pleased that the Rapporteur agreed to the removal from his draft of references to specific member states.
. – The responsibility for producing, spreading and using weapons of mass destruction (WMD) (nuclear, chemical and biological weapons) lies solely with the imperialist powers, including countries of the European Union. This is the historic truth that the motions for resolutions by the European Parliament try to conceal. They are full of bombast and hypocritical interest, without ever naming who produces, spreads and uses these weapons.
In earlier and in modern times, WMD have always been used to subjugate peoples to imperialist rule. Hiroshima and Nagasaki were bombed by the USA. Napalm bombs were used for the first time in Grammo against the Greek Democratic Army and in Vietnam by the USA. Depleted uranium was used by the USA and ΝΑΤΟ in the wars against Iraq, Afghanistan and Yugoslavia. Chemical and biological weapons were sold to Saddam by European companies and were used recently by the USA in Faluja. When and whenever WMD have been used, they have always had the identity of imperialism.
The motions for resolutions by the European Parliament not only fail to refer to any of this, they shift the responsibility to smaller states and individual sides, often with libellous accusations, in order to create pretexts for new interventions and wars and to safeguard their sovereignty.
.  On matters of international policy and world security, commitments made in statements must be backed up by an ability to act. We cannot be resolute in our remarks, but indecisive when it comes to taking action. In light of the issues raised by the proliferation of weapons of mass destruction, there is a danger that this may become one of those cases in which vehement remarks are not matched by practical policy, especially – and very significantly – at diplomatic level. As I see it, where the EU needs to change is in the clarity of its rhetoric.
The widespread perception that the EU does not follow its words through weakens our diplomatic position. I therefore voted in favour of this report, in the hope that its adoption will lead to the Union redoubling its efforts in this area, not in terms of going down the road of military solutions – and certainly not in terms of encouraging such solutions – but rather in terms of being resolute and decisive.
We Swedish Social Democrats have voted in favour of the report because we think it important to have clear and unambiguous rules for defence procurement. However, there are some wordings in the report that, when interpreted most broadly, could be aimed at a future common defence. We are opposed to common European military defence and do not support proposals aimed at creating defence on those terms. However, we wish to make efforts to enhance the EU’s capacity for managing crises and detecting and preventing conflicts at an early stage, in the first place using political, diplomatic and economic means.
Article 296 of the EC Treaty stipulates that the production of, and trade in, munitions may be exempted from the rules governing the free movement of goods. A portion of the report before us refers to clarifying and defining more precisely the types of material and services to which Article 296 really should not apply. The June List believes that the implementation of the single market is a very important issue, to which priority should be given. However, it is apparent from the report that the proposed amendments to the EU’s regulations are largely aimed at deepening military cooperation in the Union by taking a further step towards a common foreign and security policy.
It is the June List’s view that foreign and security policy is a national issue that should on no account be decided on at EU level. We are therefore voting against this report.
.  This report is a further step in the process of militarising the EU, which the rejected ‘European Constitution’ attempted to enshrine. The report addresses one of its fundamental pillars, namely the development of the military industry in the various Member States.
The aim is to help the ‘European’ armaments industry and what is referred to as its ‘inevitable’ concentration process. In other words, the report sets out clearly what is at stake, explaining that 6 of the 25 Member States account for 90% of armaments purchases. How much, then, is being produced?
The report leaves no room for doubt. Its aim is to take arms policy out of the hands of the Member States, or rather, certain ‘small’ States, and gradually to set up a ‘European defence market’, in ‘accordance with accepted NATO standards of interoperability’. To this end, it calls on the (‘large’) Member States and the large armaments firms to set aside their differences, arguing that steps should be taken to ensure that ‘defence procurement is covered to a larger extent by European Community legislation rather than by national legislation’ and that ‘a restrictive interpretation of national security interests is appropriate’. All of which will be under the ‘leadership’ of the so-called ‘European Defence Agency’.
This is the arms race at its best. Hence our vote against.
– One sector alone still escapes the ultraliberal logic of Brussels: defence. Not for much longer perhaps. The European Commission in its Green Paper on defence procurement is setting about reducing trade barriers in this sector and opening it up to competition. For this purpose, the Commission has decided to attack the main legal obstacle by giving a new interpretation to Article 296 of the Treaty, which stipulates that Member States are allowed to derogate from Community rules on competition for reasons of national security.
The purpose of this manipulation is to challenge the triple imperative of security of supply, of confidentiality in matters of defence and national security and of national independence. At a time when the European arms industry is fighting for survival in the face of massive export of US military products, it is high time for the EU Member States to invest in research and in the working out of common programmes.
It is not by opening up our defence procurement a bit more that we shall make it more competitive, quite the contrary, we shall make it all the more open to US imports. Let us reestablish Community preference and quickly.
. This report is Parliament's response to the Green Paper "Towards a European Defence Equipment Policy". I welcome its proposals. Through these measures the Commission intends to contribute to the gradual creation of a European Defence Equipment Market which is more transparent and open between Member States and which, whilst respecting the sector's specific nature, would increase economic efficiency. I am pleased that the UK government has also welcomed the Green Paper as an important and timely initiative to open up a debate on the operation of defence equipment markets in Europe.
.  The proposal, advocated by the rapporteur, to promote a European-level defence market and to ensure that such a market will be free and competitive, whilst of course respecting the specific characteristics of the sector, is one that I welcome and support. Accordingly, my vote is, without any hesitation, in favour.
Of the many aspects that I could highlight, there is one that warrants particular focus. The defence market is one in which investment in research and development is of key importance. All of these proposals must be matched by European determination to modernise, to become more competitive and to invest in technological development, which is an important lever in economic development. Given that investment in a defence market is only possible if a clear choice has been made to make that investment, the reasons for voting in favour are even more compelling.
. British Conservatives attach great importance to genuine improvements in the single market. We might also support measures that really had the effect of "increasing economic efficiency as well as competitiveness" in the European defence market.
However, this report is driven by the idea of extending EU competence and elevating the European Commission to a controlling position in the European armaments industry. Recitals F and G mistakenly blame market fragmentation for Europe's military weakness and lack of interoperability. There is no evidence that costs would be reduced by a European defence market, certainly collaborative projects prove costly in both time overruns and money. We object to the idea in Paragraph 9 that foresees defence procurement being covered by EU rather than national legislation. The proposal in paragraphs 10 and 15 for a directive to supplant Article 296 would have serious national security implications. Moreover, the promotion of a system of "European preference" for national defence purchases in paragraph 24 is a short-sighted idea that would do further damage to Europe's ailing militaries. For these reasons and more, British Conservatives voted against this report.
.  We wish to express our unequivocal criticism of the appalling and irresponsible remarks about Israel made by the President of Iran.
The motion for a resolution before us, however, reveals much about the double standards prevailing in the EU.
With its biased view of the Middle East situation, the resolution makes proposals that would only serve to intensify the conflict.
It makes the accusation that Iran supports terror, and yet sweeps under the carpet the major responsibility that the USA, Israel and our very own EU must bear for the worsening situation in the region.
The motion for a resolution fails to condemn the consequences of the attack on Iraq and the subsequent occupation by the USA and its allies. It refers to the Palestine situation as a conflict, thereby glossing over Israel’s occupation of Palestine and its utterly brutal violation of the fundamental rights of the Palestinian people.
The motion for a resolution calls on Iran to honour its international obligations as regards the development of its nuclear programme, without questioning the demands made on other countries in the region that have developed nuclear programmes and possess nuclear weapons.
The Iranian President’s remarks only serve to complicate the situation in a region that has been completely destabilised by a policy of interference, war and domination pursued by the USA, with the support of its regional and European allies.
. I voted for this resolution. The statement by the President of Iran that Israel should be wiped off the map must receive the strongest condemnation possible. However, the EU must resist the temptation to join with the USA in demonising Iran. I strongly believe with patience and diplomacy Iran could in the medium term become a reliable and constructive partner for the EU in the Middle East. If approached properly it could also do much to help stabilise the situation in Iraq.
, . – The statements by the President of Iran that 'Israel must be wiped off the map' must be condemned. However, no one in their right mind would believe that Israel was seriously threatened by these statements and that the 'solidarity' of the European Parliament is needed. The statements by the President of Iran are mainly for internal consumption, in order to divert the Iranian people from their opposition to the despotic regime and their deteriorating living conditions. The leaders of the European Parliament know this is the truth.
The reasons why they hastened to issue condemnatory votes are part of their more general plans in the Middle East. At the same time, they are using the statements as a pretext for accusing Iran of supporting 'international terrorism', thereby defending the US policy which is threatening Iran and Syria with military intervention. It is no coincidence that the Prime Minister of Britain, which also has the Presidency of the ΕU today, spoke directly about military intervention in Iran.
We voted against the motion for a resolution not because we have any feelings of solidarity with the Iranian regime, but because we do not recognise any right of the ΕU, ΝΑΤΟ or the USA to pretend to be the upholders of human rights and international law, when they themselves violate them shamelessly and support all forms of autocratic regimes, when they serve their interests.
. – Israel as the scapegoat – the tactic is as old as the Hebrew State. As old as the world, I should say because, beyond Israel, it is the Jews that the Iranian President is targeting.
Anti-Zionism, and everyone knows it, in many respects, is the contemporary form of anti-Semitism.
I deplore the lukewarm reactions in response to this declaration of war. Certainly we have heard some fine expressions of indignation, voices quivering with emotion. Has there been any threat of sanctions? Not one.
Has anyone pointed out Articles 39 to 41 of the United Nations Charter or demanded apologies? No, that’s not on the agenda.
I am just wondering what the outcry would have been if Ariel Sharon had called for Syria or Iran to be wiped off the map. Just by asking the question you have your answer and you can see the indifference, the staggering apathy of our Western leaders and of a considerable part of our media.
Let us make things clear. In attacking Israel it is us that Mahmoud Ahmadinejad is targeting. His hatred of Israel is nothing other than hatred of all forms of democracy, which is incompatible with Muslim fundamentalism.
I cannot accept either the indifference of some people, or the half-heartedness of this text. That is the reason why I abstained.
. I and my British Conservative colleagues supported this resolution although it is considerably watered down from what I originally drafted on behalf of the EPP-ED Group. Restricting the scope of the resolution to President Ahmadinejad's call to 'wipe Israel off the world map' was a wasted opportunity to highlight Iran's apparent determination to make a nuclear bomb and its widespread human rights abuses, including the regular execution of consenting homosexuals and others who commit acts branded by the regime as 'crimes of sexual chastity'.
President Ahmadinejad's comments about Israel – made three weeks ago – have already been condemned stridently and unreservedly by all major political leaders in Europe and beyond. Another round of denunciation by MEPs serves no useful purpose. Ahmadinejad's words are an outrageous threat but his actions could give Iran the power to make good that threat. This is no time for rhetoric.
– ...to do an electronic check since, in our view, those that voted clearly supported the proposal. You have refused to do an electronic check of the vote, re-assessment...
Mr Baco, the competent committee has recommended that the House reject the initiative. We have voted and the House, by a very large majority, has voted against. The initiative has therefore been rejected and the Commissioner has spoken on behalf of the Commission. We have acted entirely in accordance with the Rules of Procedure.
– Mr President, I am afraid I do not understand how you can come up with such a clearly incorrect result from the vote. We all saw that most of those who cast their votes backed the report. Because your assessment of this matter was at odds with that of other observers, I requested that an electronic check of the vote be performed. You have refused this and have come to a conclusion that does not reflect the will of the voting MEPs. I am speaking here about the report on humane trapping standards.
The competent committee has recommended that this proposal be rejected and those who voted against it – as I have explained clearly – have rejected it. I have therefore acted in accordance with the decision of the House, which has voted against. This is why I have given the floor to the Commissioner. Since this initiative has been rejected, the Commissioner had to explain the Commission’s position.
I can assure you, Mr Baco, that everything has been done perfectly correctly. You will note that the whole of the bureau that assists me agrees. The only person who does not understand is you; I therefore believe that you should take stock. It is not possible that we are all wrong and that you are the only person who has got it right, Mr Baco.
In any event, if you remain unconvinced, when the sitting is over the Deputy Secretary General and the Members who assist me in the bureau will explain it to you in private to put your mind at rest.
– The next item is the report (A6-0318/2005) by Mrs Martens, on behalf of the Committee on Development, on a development strategy for Africa [2005/2142(INI)].
I understand that Members were very doubtful whether or not it was necessary to hold the debate and the vote today. As far as the vote is concerned, our rules allow for it to be postponed. On the other hand, there is nothing in our rules that allows us to postpone the debate, unless there is unanimity, but if anyone wishes the debate to take place, according to the rules, it must take place.
– Mr President, perhaps we had naively believed that the REACH vote was going to end at 11.30 or 12.00 and that this morning we would be able to hold a debate and a vote on two such important issues as European development policy and the European Union’s development strategy for Africa.
We obviously cannot hold a debate in circumstances that — we in my group believe — neither do justice to the issue nor show respect for the Members who have been rapporteurs for the two reports.
In view of this situation, we believe that, in any event, it is essential that we postpone the vote. We also believe that we should postpone the debates, because we are debating two fundamental issues which are being followed with interest in diplomatic circles, by the countries in question and by non-governmental organisations, at a time when the chamber is practically empty. But if it is not possible to change the date of the debates, let us hold it now, in a clandestine manner – that will be the responsibility of those who do not want to seek an agreement in this regard. I do not accept the pressure that the Council is applying when it tells us that we must debate it badly now because the Council is meeting next week.
If everybody is opposed to delaying the debates, however, we will have to hold them. In any event, I would ask that we vote on delaying the vote until a later sitting.
. – Mr President, I have to say, speaking as rapporteur, that I am not in favour of the delay. All of us in this House have, for whatever reason, agreed on a timetable, and one of the stumbling blocks was that the Council will be discussing this topic next week and that we would like to make our contribution in good time, rather than when everything has been done and dusted. That I regard as unworthy of this House. If, then, we postpone the debate and the vote, we are not taking our work as a Parliament seriously. Moreover, I do not think that the final vote will be affected since the nominal lists have already been drawn up, so why do we not just go ahead and have the debate and the vote today?
I share your view that the timetable leaves something to be desired. I would have preferred to vote this morning in plenary, but there was no majority support within the groups for this view. Had we done so, we would have at least achieved the majorities with all MEPs attending. Given that the vote has already been rescheduled three times, it is now, in my view, too late. Since we agreed on this timetable, the most important thing now, I think, is to close off this chapter with a debate and a vote.
Here is the proposal from the President. We are within the scope of Rule 170(1) of the Rules of Procedure, which states in the second sub-paragraph, ‘The intention to move adjournment shall be notified at least twenty-four hours in advance to the President, who shall inform Parliament immediately.’ It is clear that this condition has not been met: the adjournment was not requested twenty-four hours in advance. I am therefore obliged to proceed to the debate, all the more because our rapporteur so wishes.
I recognise, ladies and gentlemen, that a debate of such importance deserved a larger audience. I must, however, make two observations. Firstly, as a general rule, our debates rarely fill the House, be it a Thursday afternoon, a Monday, a Tuesday or a Wednesday. Secondly, our calendar is set up in such a way that Parliament sits on a Thursday afternoon. One cannot, therefore, discriminate between Members who make the effort to stay and those who prefer to attend to other business.
Consequently, we shall proceed with this debate and hand over straight away to Mrs Martens, our rapporteur.
. – Mr President, Commissioner, the Commission proposes a long-term strategy for achieving the Millennium Development Goals in Africa by 2015. This can only be applauded. We need a very ambitious plan to achieve the Millennium Development Goals and, above all, to get sub-Saharan Africa on track. The question is now whether the proposed strategy will help achieve this in the best possible way. The strategy clearly outlines the problems, and I share its cautious optimism as regards the development of the African Union and NEPAD.
The strategy has certainly come up with excellent ideas as to how problems may be solved, one example being the extremely important emphasis on the principle of ownership. After all, if Africans cannot take their fate into their own hands and take responsibility for further development, any strategy is doomed to fail.
The European Union is the world’s largest donor. For years, Europe has given money and aid, and yet there is more poverty than there was before. A new strategy is therefore needed. Unfortunately, the document cannot really convince me yet that it really represents a U-turn. Why not? There is certainly nothing wrong with its analysis or the goals, but the proposed ways and means leave a lot to be desired.
The Commissioner is right in saying that we must provide more and better aid more quickly. We cannot do this by giving more money alone, even if we are talking about a few billion extra. It is great that Europe wants to free up more funds, and the Commission wants to remind the Member States of their financial commitments, but we need more than that. I am thinking first and foremost of what we can do in our own policy, about the three Cs of coordination, coherence and complementarity. If they do not improve, then chances of more effective aid will quickly dwindle. Much will ultimately depend on the political will of the Member States. I hope that the Commission will find an effective strategy to promote those.
Secondly, the Commission acknowledges the fact that major differences exist between the African countries. The different situations and problems are described accurately, but clear, appropriate instruments that address those differences are lacking. In our view, a clear distinction should be drawn between aid to stable countries and aid to countries that are unstable socially and economically due to bad governance, corruption and mismanagement.
Whilst it is possible, as the Commission proposes, for stable countries to be helped under certain conditions, even via budgetary support and sectoral aid, unstable countries also deserve our support. We cannot turn our backs on those people. In those unstable countries, we should not call for aid to be granted via the governments, but for aid via social organisations, which must specifically involve religious communities, as these reach out to many people, after all, and can benefit health, education and other basic provisions.
Thirdly, the Commission proposes that our efforts for Africa be, from now on, grouped together under three strands. The first strand is promoting security and good governance, which is important. The second strand is that of economy and trade, and guaranteeing a better investment climate, which is also important. Only the third leg of the action plan concerns poverty reduction via the Millennium Development Goals, such as promoting basic health care, improving education, protecting the environment and creating jobs for as many people as possible.
We think that the latter, the Millennium Development Goals, should be central. Poverty reduction is critical in order to achieve structural stability so as to, in turn, allow further development. That is why, in our view, all policies must first and foremost be an instrument geared towards achieving the Millennium Development Goals. That is why we feel that major infrastructural works in Africa or exchanges between twin towns and universities in the European Union and Africa are premature. They are valuable projects but would be more suitable at a later stage.
Finally, I should like to thank everyone who has contributed to this report, whether inside or outside this House, for their contributions to the thought process. I can look back on a pleasant and constructive working relationship.
Just before I hand over to the Commission, and for the benefit of those Members who are wondering when the vote would take place in the event of adjournment, I shall read out the relevant rule from the Rules of Procedure. It is Rule 170(4), which states that: ‘Before or during a vote a political group or at least thirty-seven Members may move that the vote be adjourned. Such a motion shall be put to the vote immediately.’ That means, in practical terms, that we shall proceed to the vote at the end of this afternoon’s debates. It is at this moment, and at this moment only, that a political group or a group of thirty-seven Members can call for an adjournment specifying when, at which part-session, they wish the vote to take place.
We shall, therefore, proceed to the debate and at the end of the afternoon the possible adjournment of the vote will be brought up for discussion. I thank the Commissioner for being patient and now hand over to him.
Mr President, Mrs Martens, ladies and gentlemen, Africa is the continent that poses the greatest development challenges. Progressive desertification, the shortage of water, famine and HIV/AIDS have reached critical levels there.
Africa is the continent where there are more donors than anywhere else. It is therefore the continent where the need for coordination and complementarity is the most urgent. Countries such as Tanzania or Mozambique each have to manage some 500 individual projects funded by European donors in the social infrastructure sector alone, even though the amounts devoted to each of these projects are relatively small.
Africa is also the continent that offers us the greatest opportunity today. The birth of the African Union and the adoption of the New Partnership for Africa’s Development, the reinforced role of Africa’s Regional Economic Communities and the emergence of a new generation of leaders at national level have changed the way Africa is governed. New glimmers of hope for peace are being seen in the Democratic Republic of Congo, in Somalia, Burundi and Liberia. This continent, which is the ecological lung of the world, has unrivalled wealth when it comes to natural resources.
It is also a future demographic power. By 2025, the population of Africa will have grown to more than 1.3 billion, almost as large as that of China or India, and greater than the combined populations of the European Union and the United States. It will also have the advantage of a younger population, since at that time almost 800 million Africans will be under the age of 15.
More than ever, this Africa deserves Europe’s full attention. That is why the Commission has proposed a new Strategy for Africa, which was adopted on 12 October and presented in this House the very same day, a strategy intended to provide the European Union with a single, comprehensive and long-term framework for its relations with Africa.
Mr President, Mrs Martens, ladies and gentlemen, the Strategy for Africa is based on three main themes: one Africa, one Europe and one objective.
One Africa: while Africa has many faces, different histories and diverse needs, it has now collectively embarked on a path of political, economic and cultural integration of the entire continent, crystallised in the integration efforts promoted by its Regional Economic Communities, the launching of the African Union and NEPAD. In short, this is integration that deserves our unconditional support.
One Europe: Europe has also changed. The enlargement of the European Union to include ten new members has taken the number of potential individual partners to 26: the 25 Member States plus the European Community. This development has increased the European Union’s potential political and economic impact, but the enlarged membership also poses new challenges in terms of aid coordination and complementarity. The European Union Strategy for Africa will therefore make aid effectiveness and donor coordination central priorities in the years ahead.
One objective: Europe’s policy on security, for example, has for a long time coexisted – not always happily, I might add – with its development policy. Recent experience – and I am thinking in particular of the Peace Facility for Africa – shows how intimately security and development are linked and how important it is for European policies in these areas to be closely coordinated. In the European Union Strategy for Africa, the common objective is, therefore, to promote the achievement of the Millennium Development Goals in Africa. Our overall strategy comprises a series of specific proposals, as you know, and I am glad to see that we largely agree on these points, some of which appear in Mrs Martens’s report, such as strengthening the Peace Facility for Africa, and strengthening the role of national parliaments and civil society organisations in planning, prioritising and – let us not forget – scrutinising development cooperation policy.
The conclusion of Economic Partnership Agreements as a development-centred tool for liberalisation has the potential to promote economic growth in Africa.
When it comes to creating an attractive climate for reliable and predictable investment, to foster this we have, as you know, proposed setting up a permanent European forum bringing together African and European entrepreneurs, and building infrastructure in the widest sense of the word, including water, energy, ICT and transport, as provided for in the Europe-Africa Partnership on Infrastructure.
Let us not forget either the launch of a new European Union Programme for Action to confront HIV/AIDS, tuberculosis and malaria; the emphasis placed on higher education alongside the efforts being made in basic education, and the increase in budget support. The Commission and the Member States will indeed have to endeavour to make the transition from aid projects to sectoral approaches and to direct budget support on that basis. No doubt we will be returning to this during the course of this debate.
Finally, increased coordination of European aid and the implementation of a roadmap on coherence, coordination and complementarity seek to ensure that the European Union cooperates more effectively on development.
These, then, are the main themes of the Africa strategy. I am delighted to see that Parliament finds its concerns reflected in our three basic concepts and in the specific proposals. Mrs Martens’ report and the motion tabled are ambitious. I am delighted; I thank you for this and I congratulate you.
. – Mr President, the fact that we are holding this debate at this hour and with so few of us present does indeed seem to indicate what value we attach to policy on Africa.
Some of the debate in the Committee on Foreign Affairs on its opinion on this report was very lively, but it did eventually adopt it unanimously. It is unfortunate that there was later majority support for a Conservative motion that there be no demand for a debate on the role of colonialism, which I believe would be important in the African context.
Among other things, our opinion states that fundamental human rights should be respected when dealing with refugees and illegal immigrants on the EU’s African borders, which I recently visited with a delegation. There one sees concrete evidence of the means currently adopted by the EU to combat poverty, in the shape of fences and walls, and that is highly problematic.
In our opinion, we call for a debate on the social responsibilities of governments and businesses as an integral part of the new Africa strategy, to which the Commission certainly needs to make some improvements.
Our opinion also addresses the need for the proposed cuts in measures to combat HIV/Aids, malaria and tuberculosis to be reversed, and stresses the importance of promoting peace and conflict resolution in Africa, with consequent specific reference to the control of weapons exports, which we debated yesterday.
This prompts me to mention that I have taken note of the speech made by Commissioner Michel to the Parliamentary Assembly of the WEU on 21 September, in which he said that EUR 250 million for African troops was to be taken from the development budget. That I regard as the wrong way to go about it, and I warn the EU against conflating its security or military policies with its policy on development.
. – Mr President, by way of introduction I should like to congratulate the rapporteur, Mrs Martens. Her report reflects reality and lays down the prospects of the development strategy for Africa.
The situation in Africa, where most of the less developed countries are found, is due both to endogenous and to extraneous factors. Addressing the endogenous factors is the responsibility of the African governments themselves.
However, the overcoming of extraneous factors concerns us and not only because the European Union is by far the biggest donor of humanitarian aid. It does not concern us only in the sense of increasing aid to 0.7 per cent of gross domestic product by 2015. It concerns us in the sense that development aid will, as the report emphasises, go hand in hand with its improved quality, effectiveness, transparency and visibility.
The challenge to the European Union consists, in my opinion, among other things:
Firstly, in overcoming the fragmentation of humanitarian intervention and in constructing a cohesive approach.
Secondly, in linking the Union's policy with the Millennium Development Goals.
Thirdly, in establishing effective coordination of humanitarian aid between the Member States and the Commission and between the Union's bilateral policies and its development policy.
Action by the Union should obey a clear timetable, specific targets and the need to link objectives and means. This need is indicated, among other things, by the report, which I endorse.
The Commissioner condensed the challenge of Africa in his phrase: 'One Africa, one Europe, one objective'. 'One Africa' is the responsibility of Africa itself, 'one Europe' is the responsibility of Europe and 'one objective' is our common objective. We support this eminent initiative of yours and will respond convincingly to the challenge of Africa.
– Mr President, we believe the report by Mrs Martens to be serious and timely. It received widespread support and our vote in the Committee on Development.
I do not have time now to comment on the main body of the report, with whose resolution we Socialists will agree provided that it is not altered by means of amendments in plenary.
For a long time we have been arguing that Europe has an ethical and political responsibility to make a decisive contribution to development in Africa, but in recent times it should be clear to everybody that that development has also become absolutely essential in order to maintain both stability on the international scene and stability and prosperity in Europe.
This is why we agree with Mrs Martens that to do everything possible to help Africa out of its dramatic situation of under-development must become a genuine priority within the European Union’s policies.
In this regard, it is essential that we see our role as one of accompanying the African leaders in the implementation of their own decisions. We are therefore concerned about the fact that the Commission’s Communication, to which Mrs Martens’ report refers, does not make more reference to the African Union and to the strategic plan that the Heads of State in that sister institution have defined as strategic priorities for the development of their continent.
Perhaps we are making the mistake of defining priorities off our own backs that do not coincide with those of the people mainly affected, partners to whom we have a commitment in terms of achieving the objectives that we have been discussing.
– Mr President, the focus has rightly been on combating poverty in Africa. Alongside the input we have received from the Council concerning Tony Blair’s Africa Commission and the UN Summit, the Commission’s proposal contains a good many constructive features relating to the environment, good governance and the fight against poverty. We have also noted that women and equality have been included as part of the picture and that importance is attached to women’s importance as driving forces in the development of society.
I must, however, use the short period I have in which to speak in order to highlight an alarming aspect of the proposal, namely the unduly centralised way in which EU aid to Africa is planned, using for example a Donor Atlas, as if we in Europe could sit and plan how aid is to be coordinated in the individual African countries. This practice is in direct conflict with those principles of aid effectiveness and good donor behaviour that the EU helped adopt at the Paris High-Level Forum on Aid Effectiveness in March of this year.
It is the African countries that should have the crucial role in coordinating aid, proceeding on the basis of their own strategies for combating poverty. If we do not provide aid in that way, we shall be in danger of seeing a veritable invasion of white elephants in Africa, and that would mean a return to a very bad strategy. We must stand by what we have said so far. Quite a few of the amendments in the Martens report take account of these centralist measures on the part of the Commission, and I hope that Parliament will ensure that the recipient countries, and not the Commission, continue to play a pivotal role where aid is concerned.
– Mr President, ladies and gentlemen, the Commission’s initiative promoting a development strategy for Africa, in the interests of greater coherence for European development cooperation, is, in principle, something to be welcomed. Up to now, every government has, in its dealings with Africa, pursued its own interests, formulated its own strategies for development cooperation and created its own structures to implement them.
Coherence and improved coordination of aid are, as I see it, very important if we want to make a real contribution to combating famine, preventing violent conflicts and keeping states from disintegrating. Clear distinctions need to be drawn between the African states in terms of their social, cultural, economic, political and environmental development, and any European development strategy needs to take account not only of this but also of African people’s prospects and of the conditions and processes in their own countries. Any development strategy for Africa needs to be influenced by the knowledge of Africa’s regional organisations, elected parliaments, the organisations of civil society and trade unions concerning the processes and approaches involved in finding solutions to the maladministration of their own countries and to removing it. Only then will the criterion of ‘ownership’, on which so much stress is laid in the report, make any sort of sense.
The President of the African Union responded with outrage to the questions he was asked about the tragedy of the refugees in Melilla, and he had every right to do so, saying, as he did, among other things, that these people were not lazy, and that the EU’s, and the USA’s, agricultural subsidies had to be seen as questionable. The Committee on International Trade, in its opinion, emphasised the importance of, , the abolition of export subsidies as a means of enabling Africa to become an equal partner in world trade, but the Commission’s development strategy, makes no clear commitment to this. This strategy will make aid more efficient only if it is understood as a guideline for cooperation with the various partner countries. Any such framework for the EU’s development cooperation must take account of the diversity present within Africa and make use of Africans’ experience and know-how. Only in that way can this strategy make a real contribution.
. –  Mr President, Mrs Martens has put a great deal of effort into drafting this report, and there can be no question that it is very useful in many respects.
I cannot help but point out, however, that it makes no direct reference to certain issues that are of absolutely key importance, both for Africa and for other very poor countries. We will not help these countries merely by setting up funds, or by cooperating with the same old organisations. We need to draw attention to the fundamental goals, the most important of which is education, education and education. Further goals include hygiene and health, and support for the local economy. I would repeat that it must be the local economy that receives our support, since this is what will help people on the ground.
Ladies and gentlemen, this report would be a very welcome development, if it were not for the unfortunate fact that it has fallen victim to something that crops up all too often in this House. An ideological slant has been put on it, which is entirely uncalled for in a debate such as this on aid for developing countries. Once again, ideological references to reproductive health and reproductive rights have been included, even though they are completely out of place. We really cannot allow every text we adopt to be peppered with various extraneous references of an ideological and feminist bent, for they are indeed feminist. They are entirely uncalled for in this instance.
I would therefore call on the House to lend its backing to the amendments tabled by Mr Szymański. Amendments 1 and 3 highlight the fundamental goals to which I referred, namely food, clean water, better sanitary conditions, vaccinations and mother and child care. Amendments 2 and 4 seek to delete the reference to reproductive rights, and to replace it with a reference to basic health care. We really should not put an ideological slant on every debate held in this House.
– Mr President, ladies and gentlemen, looking to the future, the next thing that awaits us is the major round of negotiations in Hong Kong and it is my belief that we have to take care that it does not abandon the multilateral approach. As things stand at present, the prospects are very poor and I find myself wondering what we can offer if this round proves a failure.
This week, I asked Commissioner Mandelson what he thought of the idea of a free trade area covering Europe, the USA, Canada and Australia. What would become of the countries of Africa? Would they then have to organise themselves, or would they have to conclude bilateral agreements with these great world markets? Whom would that benefit, and to whom would that be disadvantageous? It is in difficult times like these that we have to ensure that these multilateral talks are beneficial to these countries, and that requires the facilitation of trade, particularly for small and medium-sized enterprises.
As I see it, this is where we have to take ‘free SMEs’ as our watchword, with free markets for small businesses; cooperation between family businesses in Africa, in Europe and throughout the world, needs to be promoted as the basis for prosperity. What is needed to do that is a fair system of public invitations to tender, proper competition law and, finally, if these businesses are to be willing to become active in these countries, their investments have to be protected.
That does, therefore, raise the question of how we can turn development aid into helping people to help themselves, into helping our small and medium-sized enterprises? What sets Europe apart is that we are in a position to support small and medium-sized enterprises, and this is where there is much for the European Investment Bank, among other bodies, to do.
– Mr President, many things have obviously already been said. I should like to raise one point. HIV/AIDS is impacting directly on millions of people and improving health is an absolutely essential prerequisite for Africa’s development.
To combat it as effectively as possible, we need to offer women, men and adolescents a complete range of care and services. We need to guarantee access to irreproachable information and education on sexual and reproductive health, make training women a priority so as to make it easier for them to make decisions on issues of sexuality and reproductive health, and thus offer them the means and methods necessary to protect themselves from HIV infection. Just 1% of those infected with HIV/AIDS benefit from antiretroviral treatment. We need to do all we can to widen access to generic AIDS drugs.
The timing of this report could not be better. We are working within the framework of the Millennium Development Goals. I will be voting in favour of this text, provided that no amendments alter it significantly.
– Mr President, I wish to make two points, and they both concern money. Every 30 seconds a child in Africa dies of malaria, and yet there are a number of actions that could put a complete stop to that. Bed nets are a low-tech method of protection from mosquitoes, but very few families have them. Great progress has recently been made in Spain on a vaccine against malaria, but at the moment Bill Gates and other private foundations are putting a great deal more money into this than international bodies. It is clear that much more can be done and that more funding would make a huge difference, so what excuse can we possibly have not to provide it?
My second point concerns an area in which the European Union actually has been spending money, and needs to continue to do so without counting the cost too closely. This is our support for democratic elections in Africa. I was in Ethiopia in May, and just recently in the Congo observing the electoral registration process. Such action does not come cheap. The total bill was EUR 242 million, with 80% of that provided by the European Union. However, this is the first step on a very long road for a country facing enormous difficulties in terms of lack of communications and lack of infrastructure. Only by putting in the funding to enable the democratic process to get off the ground can we hope to start to see some progress.
Nobody can pretend that democracy is the answer to everything, but without fair and free democratic elections many other things are simply impossible. So when we look at what we are spending where, we should think very carefully about refusing a budget to actions that are proven to make a difference.
– Ladies and gentlemen, Africa, the cradle of civilisation, is in need of development aid. The EU’s fundamental desire to provide aid of this nature was enshrined as long ago as 1950 in one of the opening paragraphs of the Schuman declaration. Ever since, it has been a familiar refrain in the EU, which has been accompanied by efforts undertaken, since the Year of Africa, by the world’s developed countries to address the same questions, namely decolonisation, immigration to Europe, the need to build and maintain infrastructure, to build wells, to introduce irrigation, education, efficient farming based on agricultural production, to reduce nomadic pastoralism and to implement the forest planting plan as a key factor in the fight against the increasing desertification of the Sahel.
In addition to such measures, the resolution before us builds on experience gained in other less-developed parts of the world by promoting the development of micro-loans based on the empowerment of women, the further development of education and health in conjunction with the UN and, as soon as possible, the achievement of the target of 0.7% of GNI earmarked by all developed countries for development aid to the world’s poorest countries; and this is something that we believe to be appropriate. Conversely, the temporary liberalisation of economically underdeveloped countries, in particular with regard to services of public interest, and the privatisation of state enterprises, have always proved detrimental. How can we recommend such measures? This reservation notwithstanding, I support the resolution.
– Mr President, I should like to thank the Commission for the strategy for Africa that they presented on 12 October. Its analysis not only highlights the continent’s potential, but also sets out the way things actually are. Alongside the various positive developments in some African countries – South Africa, of course, but also Botswana, Ghana and, it is to be hoped, in Mauritania too – there is a much longer list of countries suffering from conflicts, whether internally or with their neighbours, widespread poverty, and the illnesses to which reference has already been made: HIV/Aids, malaria, tuberculosis – the great scourges of Africa.
If we ask ourselves why it is that Africa has lagged so far behind other continents, we must, of course, look not only at Africa but also at Europe and the other continents. Looking at Africa, we see that there are in many places governments or elites that obviously rather misunderstood what was happening at the time of decolonisation and started to see themselves as replacements for the former colonists and to treat their own people in the same way as the European colonial powers had evidently done before. They obviously had no conception of what development means or of how independence should be used.
I believe, though, that we have to recognise, if we are honest, that it is Europe and the other continents that bear the greatest responsibility. We need only consider how European powers continue to interfere in Africa, whether directly, using political or military power, or by arranging things so that they can develop their own raw materials for their own companies and retain access to them. This is what I think makes it really necessary that the Commission should, by its approach, more firmly constrain the Member States to pursue a coherent policy towards Africa, which will enable us to abandon these contradictions and secure that continent a better future than it would have otherwise.
–  Mr President, Africa is a never ending source of remorse for part of Europe, and indeed Mr Gahler said as much a few moments ago. At the same time, there can be no question that the continent poses a political, economic and social challenge to Europe as a whole. We are not shirking our responsibility, since the EU has increased the aid it provides to Africa by 0.14% of GDP, and half of this money has been earmarked for the sub-Saharan countries.
There are two extremes we must avoid when taking action to help Africa. One such extreme is the attempt to replace policy making with charity, the end result of which is to turn Africa into a bottomless pit and to help it to do almost everything, by which I also mean taking decisions on its future. The other extreme is to take the entirely opposite approach, or in other words to leave Africa to its own devices. We are delighted that the African Union is playing an ever greater role. I hope that as this body assumes greater importance, institutions such as the World Bank, the International Monetary Fund and the World Trade Organisation will become more democratic, for example by ensuring that more developing countries are represented within them. This is a point I should like to emphasise most strongly.
If I had to choose a priority target for our aid to Africa, it would be children, who account for as much as 50% of the population.
Mr President, Mrs Martens, ladies and gentlemen, obviously I should like first of all to welcome most of the interventions, because they really are very much in line with the convictions underlying my communication on Africa. With the exception of perhaps one or two points, I can wholeheartedly agree with all of the comments that I have heard.
Firstly, I should like to say that I obviously agree that there is a need to improve the coordination, convergence and coherence of actions, and that this forms an essential part of the communication and the political line that I am trying to develop. As you will be aware – and I think that Parliament will be able to offer very effective help here – in this connection I have made a proposal, currently being debated by the Council, to quickly implement an action plan, an action plan that does not consist only of words, no, an action plan comprising genuine and tangible commitments, such as, for example, a joint country strategy paper for the Member States and the Commission. We could debate this together. It will not be compulsory for the Member States, but I believe that it would nonetheless be a significant step forward if, instead of having 26 documents or 26 different strategies, one per country, we had just one. It would be worthwhile. That is what I have proposed in the action plan. A second aspect would also be to have joint programming. This would be a further strand of this action plan.
For the time being, I have to admit that the Council is hesitating and that we are doing all we can to actually push this small measure through. It is difficult to achieve, despite the fact that it would obviously only be on a voluntary basis, as development – as I have had occasion to say in the past – is an area of shared competence; there is therefore nothing to fear in terms of Member States’ sovereignty, but it would constitute quite significant progress.
As far as the three pillars are concerned, obviously the Millennium Development Goals are the priority. I see that everyone agrees on this point. But I think that it is difficult to isolate this third pillar from the first two, because we cannot achieve the Millennium Development Goals without peace and security and Africa itself shows that we cannot achieve them if we disregard growth and interconnectivity. It is clear that without infrastructure, without measures to open up the regions of Africa and without genuinely transcontinental infrastructure enabling production to be economically liberalised – I am thinking in particular of sub-Saharan Africa – the task will be extremely difficult. If we do not combine the third and second pillars then development will be reduced purely and simply to a large-scale charitable operation, which no one here wants, with the inevitable result that the developing countries will be dependent on us, the donors, which we do not want either.
To respond to Mr Pflügler, who made sure to raise the issue of human rights, I obviously agree with him that this is absolutely crucial. One brief comment, however: I think that if, under well-defined conditions, we were able to increase the proportion of budgetary support, we would be in a better position to negotiate substantial improvements in human rights, but this is a debate to which we will no doubt have the opportunity to return.
As far as business is concerned, as I have said, I am working on this at the moment – I announced as much and I will shortly be presenting the communication in question – and I have put forward the idea of having an ethical and social label for companies working in developing countries. I have also proposed setting up a permanent Europe-Africa business forum.
As for the fact that I apparently proposed a reduction in the AIDS budget, I am not at all sure where that information came from, but it must be a misunderstanding. What is true is that, when I went to London to the Global Fund Replenishment Conference, I unfortunately only had EUR 90 million available to offer.
Having said that, I should like nonetheless to remind you – I am not after all going to take the blame every day – that Europe provides more than 60% of the donations to this Global Fund. This is not insignificant. The contribution of all of the Member States and the Commission represents a little over 60% of the Global Fund. I therefore did not propose reducing our contribution to the fund; I simply placed in it the money that I had for this financial year, for 2006, all of the money that I had left for 2006. I cannot do anything for 2007, because we do not have the financial perspective. Besides, I have to confess that the whole business is rather comical: the UK Presidency was pushing me to go further, but it was easy for me to reply, ‘I would be happy to do so, but you will have to help me out here.’
Concerning the African troops, I should like to clarify matters a little. I think that in principle you are right that the money required to fund the Peace Facility should come from a source other than the development budget. I think that we agree on the principle. But if we do not have a financial perspective, and if the evaluation that is going to be made of the effectiveness and the positive impact of the Peace Facility – an evaluation which will obviously prove to be very interesting and very positive – concludes that we need to allocate more funds to this Peace Facility when there is no financial perspective, I wonder whether one solution might perhaps be to use certain uncommitted funds, to convert resources that are already committed, resources that we know full well will not be used for some time, as a means of provisionally replenishing the Peace Facility.
I should like all the same to remind you that there is still around EUR 35 million in the Peace Facility. But you should be aware that our work is not finished in Sudan (Darfur, and so on). No doubt we will also need a stronger Peace Facility in the DRC at some point; at least this cannot be ruled out. As for Somalia, I had a meeting with the Prime Minister of that country yesterday and he too needs the Peace Facility to be stepped up in his country as a means of guaranteeing security. I can therefore safely assume that this facility is going to need a lot more money. I fear that we will not be able to leave Sudan in the immediate future.
I also have to say that this Peace Facility is an extremely useful, indeed indispensable, tool, if we want Africans in principle also to take ownership of issues such as conflict prevention, peace-keeping, post-conflict situations, and so on, so as quite simply to create the conditions for a return to stability. In conclusion, I assume so. I have to be pragmatic. It is very easy to say, ‘The principle please, nothing but the principle’. The result? There will not be another euro to put in the Peace Facility, and we will find ourselves totally powerless to pursue the policies that we have to pursue. I hope that as soon as possible we will have the financial perspective and the Stability Instrument, which should, under normal circumstances, finance the Peace Facility and enable the problem to be resolved.
There is one thing that I did not fully understand with regard to coordination amongst the African countries. Mrs Auken, I am in favour of also encouraging coordination between the African countries. Coordination is required at every level: at national level, because it is our aid and because it has to fit in with the government’s poverty reduction strategy; at regional level and at international level, with the other donors. I sincerely believe, therefore, that coordination is also an important factor, over and above coordination between our own Member States.
I think it was Mr Libicki who highlighted the need for aid at local level. I agree wholeheartedly. Moreover, that is precisely why we have set aside significant sums to support decentralisation. I have had a meeting with Ousmane Sy, the former Minister of the Interior in Mali, to whom we have, by the way, recently awarded a prize in Belgium, to discuss this: he is preparing a study on decentralisation for the Commission, for me in this case, with particular reference to the DRC. He has considerable expertise on this subject. I have also personally chaired working meetings in Rwanda on decentralisation and I have seen evidence of the positive impact that this has had on the ground. I therefore share this point of view.
On the other hand, I do not think that we are adopting an ideological stance by referring to reproductive health. I would say that this is not about ideology but about humanism, and humanism, I believe, is part of the common heritage of all democrats.
Regarding the WTO meeting in Hong Kong, Mr Rübig, as you well know, we are very mindful of this issue and we are still hoping that we will be able to reach a positive agreement in Hong Kong. As far as your proposal for the EIB is concerned, I can tell you – and this is important because it is along exactly the same lines as you suggested – that we are working with Mr Philippe Maystadt on a proper strategy. At the very beginning of next year – I met Mr Maystadt on Monday and we will be having another meeting in December – we will probably be signing a memorandum of understanding between the EIB and the Commission so as, firstly, to pool resources, but also to ensure that the decisions taken by the EIB that relate to development take better account of the development aspect and of the risk associated with that.
I think I have already responded to Mr Schapira in my answer to another question: the European Union – the Commission and the Member States together – contributes more than 60% of the Global Fund. Mrs Hall believes that we should put in more funding. I would say that we are obviously heavily involved in preparing for and monitoring elections, whether it be in the DRC or elsewhere, and you yourself wanted to highlight the fact that we have made a difference in the DRC, so far. This does not mean that everything is going to be easily resolved and that the situation does not remain fragile, but I see that so far, the latest figure – I receive figures every day – for voters who have registered in the DRC is 21 761 000. I have to tell you that we had set a target of 15 million: we are well above that and it is all the same encouraging to see that the population has responded in such great numbers.
As far as malaria is concerned, be assured that, as part of the Sixth Framework Programme for Research, the Commission is funding the necessary research to find a vaccine for malaria. We are very much involved here too, as you are concerned that we should be.
Mr Gahler said that the countries of Europe often continue to act like neo-colonial powers, by for example controlling natural resources. I have nothing to reply on this point. Let me simply tell you that my entire strategy seeks to move us away from these habits or reflexes, whether conscious or not, of paternalism and neo-colonialism. To conclude, I should like to say that the very foundation, the philosophy, underlying what we have proposed, is the principle of ownership. Moreover, I hope, Mr President – and I will conclude with this – that the translation of the word ‘ownership’ has been corrected in the French version: it had been translated into French using the word for ‘property’, which is not really the same thing as ‘ownership’. Ownership is therefore at the very heart of this new relationship that we want to establish with our African friends.
There you have it, Mr President; I think I have been as comprehensive as I can. In any case, I should like to thank all of those Members who have supported us so actively. In particular I should like to thank Mrs Martens, who has drafted an absolutely outstanding report. I hope that all of this will help us in Monday’s Council meeting to make progress on our common cause, which is our concern for Africa and the need to open up to this continent.
Thank you, Commissioner, for the clarity and robustness of your remarks.
The debate is closed.
Unless Parliament asks for the vote to be postponed, it will take place following this afternoon’s debates.
On behalf of the New Italian Socialist Party, I thank Mrs Martens for her work and the UK Presidency for its willingness to increase the EU’s commitment towards Africa. I fully support the request to provide this strategy with adequate instruments and resources together with precise deadlines in order to be able to assess its progress. I also agree that it is a priority to coordinate the policies of the various Member States so as to prevent actions from being duplicated. It is important, however, that the EU finally assumes its due role at international level as a leader in the fight against poverty. Africa, the region which concentrates the highest number of people living below the poverty line, the worst kinds of transmissible diseases, infant and maternal mortality and a lack of education and health structures, represents the principal challenge to achieving the Millennium Development Goals. Europe’s cooperation actions therefore need to be supported by a firm policy of international diplomacy that consistently promotes suitable economic and social policies within international organisations, primarily the UN, the IMF and the WTO. This policy should also promote dialogue with all the recipient countries so that these countries can eventually play an active role in establishing their own strategies and in managing the programmes, with the full participation of civil society as a whole.
, This report contains a long list of proposed measures that the EU should take in order to help combat poverty in Africa. Regrettably, the EU does not, however, have an overall view of development issues. In the present situation, the EU hands out resources with one hand, only to take them back with the other. That is not a credible way to act.
The first proposal should concern the EU’s need to carry out radical overhauls of its agricultural, fisheries and trade policies. Unfortunately, there is no political will in this Chamber to do that.
The British Presidency and the Commission have stated that development issues in Africa are a policy area to be given priority. Despite that, the Council, the Commission and the European Parliament all defend the EU’s fisheries agreements. These agreements are principally aimed at guaranteeing the EU’s short–term economic interests, and they generate extremely limited resources for those who need them, namely poor fishermen in developing countries.
We must, as a matter of urgency, prevent the fragmentation and duplication of aid. I do not, however, think that the EU’s role should be that of leading the world on this issue. We do not need more aid organisations but should, rather, endeavour to pool our common efforts within already existing organisations.
The primary task of the EU should be to reform the Union’s destructive policies. If that is not done, the developing countries will never be given a fair opportunity to achieve increased prosperity and development.
The next item is the report (A6-0319/2005) by Mr Wijkman, on behalf of the Committee on Development, on the proposal for a Joint Declaration by the Council, the European Parliament and the Commission on the European Union Development Policy ‘the European Consensus’ (2004/2261(INI)).
. – Mr President, before we start the debate I should like to ask you, on behalf of my group and in agreement with the other groups, to hold the debate but to postpone the vote. We agreed, for a number of reasons, to do that and I would ask you to give us that opportunity before I start my speech.
Mr Wijkman, your request, on behalf of your group, for the vote to be postponed is noted. It will be put to Parliament when we come to the votes this afternoon. The postponement will be agreed or refused at the time and you will be able to argue for it then, but your request is noted.
Mr President, we are now going to debate what, for Parliament, is a unique report. The European Parliament has, for the first time, been invited to participate actively in devising the EU’s development policy. When the current policy was decided on, Parliament was not involved in any way. In our view, the ongoing process, aimed at producing a tripartite agreement between the Commission, the Council and Parliament, is a great step forward. The present report constitutes Parliament’s response to the original proposal for a policy statement and our contribution to the negotiations.
Since the original development policy was adopted in 2000, our world has undergone a number of changes. There are therefore powerful reasons to amend our policy and to design a new one. The agenda has changed, and issues of coherence, coordination and so forth have been given ever greater prominence. This is a quite splendid state of affairs, I think. Our report refers to the commitments to increased aid that have been made by a number of Member States and that will mean that the volume of EU aid over the next few years will be significantly increased. That is, of course, excellent. It is, however, just as important to debate quality as quantity. That is something we are trying to do in a constructive way in our report.
All in all, the EU is the world’s leading aid donor. However, the effectiveness and quality of our aid have not, to date, been commensurate with its volume. Commissioner Michel himself did of course indicate a large number of major shortcomings, especially in the way in which aid has been coordinated in the past. There is poor coordination between one EU Member State and another, as well as between the Member States, on the one hand, and both the Commission and other donors, on the other. This means high transaction costs and a great deal of duplication, together with difficulties for our partner countries. The new development policy we are now debating establishes favourable preconditions for progress in this field. Issues of harmonisation are being given prominence.
In addition to donor coordination and coherence, our report highlights a number of substantial issues to which we want to give added weight. These include democracy and human rights, measures to combat corruption, the important roles to be played by civil society and also by the national parliaments, the importance of strengthening the role of women in development work and the importance of paying more attention to the significance of natural resources, that is to say of forests, farmland and water and marine resources, especially in relation to the world’s very poorest countries. In addition, we discuss the importance of health and education issues, which we have been pushing for many years in Parliament, as well as increased efforts to combat the HIV epidemic. Finally, we refer, in particular, to the considerable problems encountered by many countries in tropical areas due to the more unstable climate.
I should like to thank my colleagues for their very constructive cooperation. In my view, we have produced a kind of consensus document. There is one aspect with which we are especially pleased, namely the fact that, together with the Commission and the Council, we have, in this process, succeeded in conducting a constructive debate in which we have tried, as far as possible, to define the specific role of the Commission in the context of development. The Commission must not act as a 26th Member State in terms of aid donations, but must, naturally, make use of its special authority, its special capacity, its neutrality and its multilateral character in order to give some impetus to these issues and make certain things better than other institutions are able to. In this process, we have identified a number of areas in which the Commission, if I may put it like this, can make a difference and add value.
Finally, I want to thank you for your constructive cooperation. I hope that, during the next few weeks, we shall be able to arrive at a final document and that, in time, we shall be able to return to this question here in Parliament and have a broader debate in which the Council too can participate so that we might together also discuss how, subsequently, we might best begin to implement the new development policy and this policy statement.
Mr President, Mr Wijkman, ladies and gentlemen, I think Europe has demonstrated its aspirations this year. It has proved that it is capable of carrying some weight in the world. It has done better than others in assuming its responsibility towards the developing countries.
As you know, in May the European Union gave some strong commitments to make its aid more effective and its development policies more coherent. In June, the European Union decided to double development aid between 2004 and 2010 so as to reach the target of 0.7% of gross national income by 2015. I would nevertheless point out that this commitment means an increase of EUR 20 billion a year by 2010 and EUR 46 billion a year in 2015. In September, the European Union’s intensive preparatory work made the UN World Summit a milestone, a key point in the quest for a more balanced multilateralism and a more just world order. I think we can say without any conceit that without the European Union that summit might well have ended in hopeless failure. There, too, the European Union made all the difference.
There is obviously still plenty of room for improvement, however. If Europe wants to carry more weight, it must do more and make a qualitative leap in the way we work together. That is why in July we put forward the proposal for a European consensus on development, a proposal I have presented and discussed in this House on several occasions. The interinstitutional debate that followed this document’s adoption by the Commission shows the diversity and wealth of opinion on the European Union’s role in the world. It is also an enlightening debate and one about which I feel strongly. I cannot deny, however, that some of the arguments being put forward by major players trouble me. Some give the impression that we have to decide between a Community development policy and the policies of the Member States, between those who would like to centralise development policy at European level and those who believe solely in bilateral cooperation.
That, ladies and gentlemen, is not the issue. Europe as a whole today has more than 20 000 diplomats, three times more than the United States; is it acceptable for it to frequently take second place in political planning? When Europe is responsible for virtually 60% of development aid, is it today acceptable for it always to dispense that aid through 26 different programming documents and implement it using 26 different procedures?
I believe the answer is no, it is not acceptable. Europe’s influence and effectiveness must be on a par with its resources, and that is precisely why I have suggested to the Member States and the European Parliament a common platform for the European Union as a whole, a platform that will bring together its values, its aims, its principles and its field of action and will apply to the European Union as a whole. This platform, the European consensus, would be an essential step towards more coordinated, more complementary and more resolute action by the European Union.
What is it all about? We, Parliament, the Council and the Commission, share the same values, the founding values of the European Union. We share one paramount objective: the eradication of poverty wherever it is found. We share an international agenda: the Millennium Development Goals and the Millennium Declaration. We share principles of partnership: shared responsibility between industrialised and developing countries, the appropriation of poverty-reduction strategies by the partner countries, the involvement of civil society and non-state players. We share the principles of aid effectiveness: concentration rather than fragmentation of efforts, coherence of policy, coordination and division of labour between donors, the harmonisation of our procedures, alignment with the partner countries’ strategies.
The motion for a resolution presented by Mr Wijkman today is remarkable. It highlights the key positive elements of the Commission’s communication and makes a constructive contribution to improving the consensus; it was a great help to us in our tripartite discussions and I thank him for it. I congratulate him and your Parliament, too, on the exceptional quality of this contribution. I would like to give you a brief summary of the points of the resolution, which I support unreservedly, the points that form the basis of our consensus.
Firstly, a clear reference to the statement on development policy in the regulation that will govern the financial instrument for development cooperation. I have no doubt that this response will strengthen the very status of the statement.
Secondly, the analysis of poverty as a multidimensional phenomenon requiring a range of responses and a balance between the socio-economic and environmental pillars of sustainable development.
Thirdly, the importance of equality between men and women. In this connection, I would like to inform you that the Commission has proposed including Parliament’s text among the guiding principles of the statement.
Fourthly, it takes a rights-based approach. I believe the Commission’s proposal of including human rights and governance as complementary objectives to poverty reduction meets Parliament’s request perfectly.
Fifthly, all the priorities mentioned in the resolution are covered by the Community’s fields of action: the prevention and treatment of Aids and other diseases, reproductive health, gender equality, adjustment to climate change, trade for development, conflict prevention, good governance, preventing corruption and promoting decent work, which includes preventing child labour.
Finally, we are very pleased that Parliament is open to a move towards budgetary support, because that will enable us to be effective and to develop countries’ capacities. In this way, we can help to improve the management of public finance and support institutions, including national parliaments. Those institutions must play their part fully and act as budget guardians. At the same time, I am convinced that this is a powerful way of initiating and fostering political dialogue with our partners. I therefore thank Parliament, which with this resolution is making a significant contribution to more effective action for development and laying the foundations for close collaboration between us in the future.
.   Mr President, I believe that ‘The European Consensus on Development’, the joint statement by the Council, Parliament and the Commission on the European Union’s development policy, is a key document, above all because of the goals it is intended to further.
This aim of this tripartite statement, which sets out a common vision for the European Union’s development cooperation, is to help achieve greater cohesion, coordination, complementarity, quality and effectiveness. One might well say that it will be impossible for our vision of development cooperation to become reality unless these goals are achieved.
Over the 40 years that development aid has been provided to Africa, the situation on this continent has got worse rather than better. We must do something to reverse this trend, and this report and the motion for a resolution are an attempt to bring about such a change.
Our resolution covers many key issues, and I should merely like to draw the House’s attention to a few of them. One example is the weight attached to the role of national parliaments in implementing development cooperation. This applies not only to aid recipient countries, but also to certain EU Member States. On a related note, the ACP-EU Joint Parliamentary Assembly will adopt its report on the role of parliaments in implementing the Cotonou Agreement next week.
I would be absolutely delighted if the parliament of my own country, the Polish Sejm, were to devote more attention to development issues. This is all the more necessary because it will be hard for us to earmark 0.7% of GNI for development aid in future unless national parliaments show commitment and understanding.
Another crucial feature of this resolution is that it highlights the key importance of education. It is a simple fact that development will be impossible without access to education, and without gender equality in the field of education, though of course not only in this field.
The report also deserves our praise because it stresses the need to improve the quality and the level of coordination between the Commission and the Member States. I should like to thank the rapporteur for his excellent report.
. – Mr President, I would like to express my perplexity and indignation – and that of my group – at the fact that this report, and the one by Mrs Martens on the European development strategy for Africa, have not been given a better place on the agenda or, above all, more speaking time in plenary.
What we are discussing now is what the European Union’s policy in the field of development should be over the coming years. This is a field that directly affects millions of Europeans, many of them committed and public-spirited young people; the kind of citizens whom we should try to win over to the project of European integration. Nevertheless, the way we are treating these issues today, as if they were something entirely marginal and insignificant, will increase their indifference, their scepticism and their rejection of what the European Union means.
Having said that, we support what the Commissioner has said and, in particular, the excellent report by Mr Wijkman, and we would like to acknowledge his good work and his efforts aimed at synthesis and compromise.
The Socialists voted in favour of the resolution and it was approved practically unanimously by the Committee on Development. We believe it to be correct and we hope that it is not changed for the worse by certain amendments, which would oblige us to vote against the final text.
Something quite different, however, is the document resulting from the negotiation between the Council and the Commission, quite rightly with the participation of Mr Wijkman, on behalf of Parliament’s Committee on Development, a participation which has certainly contributed, as Commissioner Michel has acknowledged, to the incorporation of many of our principal concerns and demands in this field into the ‘European development consensus’ statement.
In any event, I would like to make it clear that the Socialist Group in the European Parliament believes that approving the resolution proposed to us in the Wijkman report does not presuppose that the text agreed by the Council and the Commission will be approved and that, in order to be endorsed by Parliament and hence be a tripartite agreement, it must have the express support of the plenary of our Parliament.
Mr President, ladies and gentlemen, the way Parliament’s debates are organised unfortunately shows its lack of interest in the problem of development. I very much regret the lack of will on the part of the European Parliament to promote a genuine development and cooperation policy. Instead of resolutions that tend to be forgotten rather quickly, it would be better if Parliament played an active part in drawing up a definite coherent strategy for the future.
Ladies and gentlemen, we must congratulate and thank Mr Michel, the Commissioner, for his initiative in seeking to define, in a tripartite statement of the Council, the Commission and Parliament, the common principles to which the EU and the 25 Member States will refer in implementing their development and cooperation policies. It will give the European Union a document setting out the European consensus on this question.
We see this as a major advance for at least two reasons. First of all, it is the first time that Parliament has been involved to this extent in the process of mapping out this policy. Through their representatives, the peoples of Europe are therefore having their say on the major directions of development and cooperation policy. Secondly, and this is a real step forward, the hour has finally come to look for synergy between Member States and the Commission when action is taken. How can we respond to this initiative if we vote at the end of the part-session and almost in secret, when everyone’s mind has today been focussing on one of the main issues of the legislative period?
Mr President, there is no point in going into the substance of the debate that took place in committee; that would not bring anything more at this present time. Today I want in particular to congratulate our rapporteur on his commitment to this matter and the successes he has already achieved following his conversations with the Council and the Commission. By taking account of the suggestions made by the members of the Committee on Development and managing to incorporate them into his text, the rapporteur has united a very large majority in support of his approach, affirming, for example, the desire that the joint statement should stress questions of education and health. Having said that, I would like to make one thing extremely clear: my group’s support for today’s report in no way prejudices our position on the final draft of the joint statement. That requires a solemn vote by Parliament. If we want this Commission initiative to be fully effective and the joint statement really to reflect the European consensus, it is and will be essential that the European Parliament gives its verdict on the final text in plenary.
. – Mr President, Commissioner, ladies and gentlemen, we very much welcome the push for a joint statement by the Council, the Commission and Parliament expressing a consensus on European development policy. What has emerged from the trialogue is a good initiative, and it is, procedurally speaking – as has already been noted – somewhat uncharted political territory, so we are again particularly grateful to Mr Wijkman for having done such efficient work in the trialogue for the Committee on the Environment, Public Health and Food Safety and for this House and for having produced this fine report.
This report and this consensus can be a significant step closer to more coherence in European development policy. There is, after all, a great deal of consensus in this House as to what its objectives are, and on the pre-eminent importance of combating poverty, which is not just about pushing poverty back, but also about uprooting it, establishing social justice, creating equal opportunities for development and achieving the Millennium Development Goals. So much for the theory: we have to be clear in our own minds that the practice falls a long way short of that. The new ‘Human Development Report 2005’ tells us that the number of people living in absolute poverty is continuing to increase dramatically.
It is right, then, that we should concentrate our efforts on investment in food safety, education, health and social security. The developing countries need to be helped to go their own way; they need to keep control over their own development strategy, and so it is right that the principles of ownership and partnership should be centre stage. The European Union must scrutinise all policy areas in terms of their impact on development, especially the policies relating to trade, agriculture and fisheries. That is the theory; now, in practical terms the policies of twenty-five countries need to be more closely coordinated. We would like to see more coordination on the part of the Commission and the Council and more co-decision for Parliament.
. – Mr President, ladies and gentlemen, I do not doubt that we are all agreed that the EU’s development policy needs to be of higher quality and more effective and that it should, primarily, be guided by the need to achieve the Millennium Development Goals. The EU’s efforts at development cooperation must have the overall objective of reducing poverty, and eventually abolishing it, through sustainable development. That is what makes it simply vital that the document we have before us today again clarifies the need for countries’ debts to be set aside and for it also to be ensured that they never again fall into the debt trap, for example by increasing the funds supplied to them as grants.
This summer, both the UN and ‘Global Health Watch’ repeatedly pointed out that the last ten years have seen an extraordinary increase in the inequalities between and within countries, between rich and poor, and that we in the EU need to do more to face up to the situation of the poorest in the world. Above all, it is they who are hardest hit by the consequences of privatisation and the increasing exclusion from such resources as land, water and woodland. More and more, too, they are denied access to food, health, culture and education, and so we need a development policy that addresses these tasks; the aim of producing a document expressing the consensus of the three institutions of the European Union is one that I can only welcome. Mr Wijkman, who is representing the Committee on Development in the negotiations, has our full support.
. –  Mr President, during our debates on aid for backward countries and underdeveloped countries we must make a very clear distinction between Asian countries and the countries of sub-Saharan Africa. We have all seen evidence of the fact that the former are rapidly leaving poverty behind them, whereas the latter are incapable of extricating themselves from extreme poverty and health problems, in particular HIV-related problems. The reason for this can be found in people’s mindsets and a lack of education. We should take this opportunity to place particular emphasis on this point.
Although I believe that Mr Wijkman has drafted an excellent report, I must unfortunately voice my objections once again to the House. My question is why this report contains a reference to reproductive health and rights, which after all is just another name for abortion. It is no secret that the House is divided on this issue, and yesterday we witnessed incidents in connection with the exhibition held on Parliament’s premises. I fail to see the point of this ideological approach, which means that we are confronted time and time again with an issue that divides the House. We should hold a separate debate on the issue, instead of bringing it up at every given opportunity.
I would therefore ask the House to vote in favour of Amendments 3 and 4, which have been tabled by Mr Szymański. They seek both to delete the reference to reproductive rights and to highlight the fundamental goals, which include adequate food, clean water, better sanitary conditions and education.
We have heard Commissioner Michel complain in this House about the fact that there is no such thing as an EU common foreign policy in this area. One can only wonder how such a common policy could exist, given that we witness attempts to undermine it at every step. Russia engages in policy-making with France and Germany without any regard for Poland, or at least this has been the case with governments to date. I hope that the new German government will adopt a different approach, and I also hope that things will change when President Chirac leaves office.
The solidarity we show to our immediate neighbours in matters of common interest will be a measure of the European Union’s success, both at EU and at global level.
. Mr President, Mr Wijkman, ladies and gentlemen, I should like to begin by thanking you all. You have clearly played a vital part in the work that can be presented today. I hope that Parliament’s contributions will enable the final document to meet with everyone’s satisfaction, an outcome that would constitute an extremely important step forward.
Mr Kaczmarek has spoken to us about the role of the national parliaments and I am inclined to agree with him. If you recall, moreover, I travelled to a large number of national parliaments in order to defend the increase in public development aid in the various countries, and I would like to take advantage of being given the floor to confirm that I am always willing to go and answer questions or to participate in sittings within the national parliaments. I believe, in fact, that in a number of countries it is helpful for the national parliaments to be mobilised, informed and motivated with regard to the issue of development. I am therefore fully prepared to dedicate myself to this task.
Mr Martinez, you say that the current statement is disappointing. I readily admit that it is not perfect – that goes without saying – and I hope, moreover, that we will further improve it. That said, this statement does, despite everything, already constitute an important step forward, as this would be the first time that the European Union had access to a framework in this area. This would also be the first time that a policy was endorsed simultaneously by the Commission, by Parliament and by the Council, and that Parliament, like the Commission, would find itself providing, in my opinion, a more powerful lever for making development policy more effective and better coordinated. Therefore, I too of course would like this statement to be far more ambitious. Admittedly, it has been toned down at certain times but, believe me, we have not finished with our endeavours, and I am obviously relying both on Mr Wijkman and on certain Member States at Council level to help us to preserve the best and most progressive aspects of the statement.
As for Mrs Zimmer and the debt issue, we obviously agree on the fact that the debt burden must be reduced. On the other hand – but this would undoubtedly be another debate – I am not wildly in favour of simply cancelling the debt without any conditions and in all circumstances. However, I am resolutely and fervently in favour of reducing the debt or of cancelling it in very special cases and under very special conditions.
As regards Mr Libicki, I believe that this is a point on which we will not be able to agree. Your approach in terms of reproductive health differs from mine. You look on reproductive health as an ideological issue and I do not, because I, for my part, have a humanist outlook on the issue. I do not look on it as an ideological issue. Secondly – and I in no way intend to cause controversy here – I believe that you are confining the issue of reproductive health to abortion. I can see many other aspects to reproductive health; I can see above all the health and the rights of women and children. I am therefore not ideological.
I simply call on you to understand the reality in certain countries and in certain societies – I, in fact, encounter this reality on a very frequent basis – and I should truly like to be able to convince you that much still remains to be done on that score. Certain kinds of old-fashioned, conservative opinions – and I say this fully respecting the philosophical thoughts of others – do not seem to me to be overly generous in their responses to certain human tragedies with which I have come face to face. I therefore cannot accept this criticism. I am not prejudiced and I can respect everyone’s thoughts, philosophies, religious and other beliefs. I do believe, though, that at some point we should nonetheless go beyond those beliefs in order to see what really constitutes the general interest, in order to see what generosity really is and in order to learn how action should really be conceived for the best. This is what nevertheless seems to me to be a goal to achieve over and above any religious, ideological and philosophical divisions.
During recent months, Mr President, your Parliament has worked tirelessly to respond to the Commission’s offer and to contribute to obtaining a European development consensus representative of the will of the three European institutions: Parliament, the Commission and the Council. This joint effort is testament to the importance we all attach to development and shows that the institutions are working together to make our action more effective. We are right to do so. I have said many times over that development policy has the potential to be an important tool in making Europe a presence and a positive force in the world. Development policy could also play a crucial role in the Union’s foreign policy on account of its exemplary nature, not necessarily through its interventionism, but through the positive example it sets.
This is a role based on a long-term view rather than on short-term interests. This is a role that is focused on the well being of the people of developing countries, as well as on our own well-being. I believe that we are faced with a political decision: either we exploit this capacity in order to combat the negative effects of globalisation and in order to exploit the latter’s full potential fairly, or we stick rigidly to a charitable idea of development and wait for this idea to get completely out of hand, resulting in terrorism, massive and unmanageable migratory flows, pandemics, financial instability, poverty and destitution. Globalisation unites the North and the South and, in my opinion, development policy must act so that this union might be a source of justice and shared growth, and not one of dependency and poverty. The discussions with the Council are still taking place. The new development policy statement has not yet been finalised. What is more, I believe that, if everyone makes more of an effort, we are now really very close to a European development consensus. It simply remains for me to call on you to make one final effort together to follow up our joint work, in the spirit of the partnership that has united us over recent months with the aim of achieving our common objective.
As Commissioner, I should, at any rate, like firstly to thank you for your active contribution to the debates concerning my remit and my department, both for your pertinent questions and also, Mr Martinez, for your impertinent questions. I believe that it is crucial for the Commission permanently to be under pressure from Parliament because this is how progress is made. I believe that progress has never stemmed from consensus . Progress always stems from tensions and from a clash of ideas, and I therefore thank you for having participated in this work. I believe that, without Parliament, I would have been very much worse off than I am today, and this without even mentioning the statement we have come up with today, which would have been far drearier than it is. I believe that we have here the grounds for drafting a fine text, which will represent a substantial step forward. In concluding this debate, Mr President, I wanted, for my part, to thank you once again for this contribution.
– Mr President, I have a very brief question for the Commissioner, but it is an important one in terms of the vote. Can the Commissioner definitely exclude the possibility of the term ‘reproductive health’ including abortion?
. Mr President, I believe that everyone who has followed this debate knows perfectly well what it covers, namely, Mr Posselt, a humanist view of and approach to people’s lives, everyday life, individual freedom, freedom of conscience and the freedom to be happy. That is what the debate covers.
No, you are not going to trap me. I believe that I have been in politics longer than you, so rest assured that you will not trap me by dragging me into a heretical debate, because this is indeed a heretical debate. All the Members, all the humanists in this Chamber, whether they are Catholic, Protestant, Muslim or non-believers, are well aware of what we are discussing. I will not fall into that trap.
The debate is closed.
Ladies and gentlemen, the debate is closed and therefore I do not wish to re-open it, Mr Libicki. I am happy to give you the floor for a point of order, but clarify for me first the article to which you refer.
– Mr President, I should just like to ask Mr Michel whether he can confirm that this matter excludes abortion?
The debate is closed, we will not re-open it and, moreover, Mr Michel has already replied to this question in his speech and in his reply to Mr Posselt.
The vote will take place at the end of this afternoon’s debates, unless there is a request for postponement.
The next item is the debate on six motions for resolutions on access to humanitarian aid in Kashmir(1).
. – Mr President, the horrifying images and tragic personal stories following the earthquake of 8 October might have left our television screens and the front pages of our newspapers, but let us not forget the need for urgent aid is just as great, particularly because of the onset of winter. Already there have been 74 000 deaths and getting aid to those in need is a race against time. The Pakistan Government has put the financial cost of the earthquake at USD 5 billion. The EU has already contributed substantially, but we must do more, much more, and so should the rest of the international community.
But it is not just about money; it is about access; it is about helicopters and other equipment to reach inaccessible areas. Access over the line of control between India-administered Kashmir and Pakistan-administered Kashmir is also of vital importance. I am very pleased that India and Pakistan have opened the five crossing points for goods and I hope other crossing points will be opened as well, not just for goods: civilians should also be allowed to cross. People with relatives and friends on the other side want to help. They want to bring much-needed support and relief, and at present they are unable to do so. Already, 950 Kashmiris on the Indian side and 2 000 on the Pakistani side have asked for permits. I know it is difficult because of the long-standing dispute over Kashmir, but I hope that the applications can be processed quickly.
This human tragedy demands a compassionate response. Let us hope that out of this terrible tragedy something good will come and that the survivors may be allowed to live in peace. I hope that, at last, a just solution to this 58-year dispute over Kashmir can be found, involving both Pakistan and India but, above all, the Kashmiri people who have suffered enough already.
. – Mr President, I wish to begin by saying that, due to the previous debates over-running, my colleague Mrs Gill, who is chairwoman of the Delegation for relations with the countries of South Asia and the SAARC and author of this resolution, and my other colleague, Mr Moraes, have had to leave and they send their apologies. I speak on their behalf, as well as that of my own Scottish constituents, who have asked me to raise their concerns about the issue of how people are being treated after the devastating earthquake.
It is of utmost significance that the European Parliament expresses its opinion on the Kashmir earthquake of 8 October. At the October part-session we marked this tragic event and people passed condolences both to the victims and their families. However, six weeks after this event that has destroyed the north-west region of Pakistan and India, the scale of devastation and trauma the earthquake has caused is still being realised. It is estimated that 80 000 people are dead, hundreds of thousands of people are injured and 3 million people are homeless.
Aid workers have many problems to overcome, including landslides, bad weather, aftershocks and generally difficult terrain. People in the most remote areas appear to be the hardest hit, with very many not having received aid at all. These problems are made worse by the onset of winter and, therefore, it is imperative to get the right type of aid to those who need it.
Although this is one of the most complex relief operations undertaken, it is no excuse for us not to do our utmost. The fact that most of the earthquake victims have been evacuated should be welcomed. However, snow levels are already creeping down the mountains day by day and thousands of survivors face a more perilous situation as each day becomes a struggle just to stay alive. The conditions in the temporary camps are far from encouraging and it is my understanding that the hygiene level in the refugee camps is intolerable and conditions are primitive.
Kofi Annan has warned us that a second massive wave of death will hit hard as disease begins to spread amongst the survivors. This is a race against time and I want to see the following action points. Firstly, although welcoming the Commission’s aid package of EUR 93.6 million, we must give more and we can do better. Official estimates state that more than USD 5 billion are needed over a period of 5 to 10 years to restore the infrastructure of the region. We need to recognise that a standard relief package is not adequate for a situation as dire as this and we need to deploy the reconstruction phase immediately.
Secondly, I strongly urge the Commission and the Council to follow the precedent following the tsunami of giving special trade concessions to assist the countries affected by natural disasters of this scale. At the very least they should implement the preferential GSP Plus scheme voted by Parliament this year to ease the situation.
Finally, I applaud the opening of five points along the line of control on the border between Pakistan and Indian-controlled Kashmir. Perhaps some goodwill will come out of this tragedy. I call upon Member States and the Commission to ensure that we do not fail the vulnerable and traumatised. I therefore urge you to all vote in favour of this motion. People’s lives depend upon it.
Just before giving the floor to the next author, I should like simply to clarify the Rules of Procedure, as I believe I sensed surprise on the part of some Members that I am not giving the floor in the usual order, by inviting the largest groups to speak first. The Rules of Procedure are as follows: when Members request to speak as author, their turn to speak depends on the order in which they arrived at Parliament’s Sessional Services. Therefore, it would seem that Mrs Lynne was quicker than Mrs Stihler, who was quicker than Mr Elles, and so on. On the other hand, we resume the usual order when speakers take the floor on behalf of their groups, with the Group of the European People’s Party (Christian Democrats) and European Democrats speaking first, followed by the Socialist Group in the European Parliament, and so on. I thought I had better remind you of the Rules of Procedure because I believe I sensed a slight hesitation.
. – Mr President, thank you for that very clear explanation. I was familiar with the Rules of Procedure and this procedure is, in fact, the one relating to urgent procedure, which has been dealt with in a rather special way. As for the order in which the groups take the floor, we are returning to the usual procedure, so everything is as it should be.
Mr President, I want to make three comments at the opening of this debate, which I and other speakers welcome. Firstly it is one of the biggest disasters in South-East Asia. Our resolution mentions the figures, which were recalled by the previous speakers. This earthquake has killed and seriously injured more than 200 000 people. Millions of people are still left homeless, facing extreme weather conditions and all kinds of serious illnesses. More than 1.8 million people are homeless, as are about 85% of the population of Muzaffarabad, which I have visited. This is a horrifying statistic and we in Western Europe must do as much as we can to remedy this.
Secondly, in terms of looking at the reaction so far, I applaud the swift action by the Commission and the Member States to give immediate aid. In this troubled part of the world, we must also welcome in particular the significant efforts by the Pakistani and Indian Governments to make sure that people can make contact across a line of control that has been impassable for more than 50 years. Hopefully this can be put into practice more.
More importantly, and most urgently, I should like to ask the Commission about recent UN figures that indicate that so far very little of the aid that has been promised has been received. We would like to know how much of the aid offered by the European Union and the Member States has reached its destination. But maybe we can make additional efforts in the conciliation of the 2006 budget next week so we can make sure that those who are homeless today will at least have some elementary cover as the winter approaches. This will supplement those really hard-earned funds raised my constituents among others to help these people who are in serious need today.
. – I speak to you as one of the authors, and as stand-in for Neena Gill, chairman of the South Asian Association for Regional Cooperation. Ladies and gentlemen, the border area between China, India, Pakistan and Afghanistan is one of the most earthquake-prone regions in the world. It is also the scene of one of the longest-running conflicts in South Asia. The border in the region is not yet properly demarcated or secured by means of bilateral or multilateral agreements. Armed conflict still smoulders under the surface. In the Pakistan-controlled area, which is virtually inaccessible, several million people have lost their homes and in some cases there is a complete lack not only of food and medicine, but also of any kind of contact with the outside world. We therefore call on all countries and organisations to help the victims. In the resolution before us, we naturally support the complete opening up of cross-border routes, including the reinstated bus link with India. It is certainly a positive development that further bus links connecting people on either side of the border in Punjab are at the planning stage, and further talks on rail links and the prospect of agreement on the joint construction of a gas pipeline in the region are developments that we naturally welcome. These measures will help to build up trust between opposing factions.
Still on the theme of assistance to those affected by the earthquake, the aim is to provide help as quickly as possible to those who need it. Indeed, solidarity between the peoples of this divided region can help smooth the path towards solving age-old conflicts. The urgent call for local organisations to distribute assistance fairly is entirely justified. At the same time, the Commission and EU Member State governments must be called upon to speed up the assistance provided to the victims. The needs are well known and we are all aware, particularly with the onset of winter, that the saying ‘he who gives quickly gives twice’ applies more than ever before. I wish to thank all of you, ladies and gentlemen, for supporting this resolution. I believe that the issue of peaceful conflict resolution in this part of the world is one to which we shall be returning and that the Commission will soon submit to us a report on the measures that have been taken.
. – Mr President, socio-economic context and political conditions often exacerbate what strictly speaking should purely be natural disasters. Kashmir is one of these cases.
Following the earthquake that occurred in October, which caused the deaths of between 70 000 and 90 000 people and made seven million people homeless, we must respond in an immediate, urgent fashion. That is the appeal we are clearly making and which must be addressed to the European Union, to the Council and to the Commission.
We can only stress our condolences and guarantee that we are fully committed to providing this aid. At the same time, however, we must not be content solely with the emergency action. We must tackle the more structural aspects and, in this regard as well, the European Union must commit itself to supporting the reform and resolving the structural problems that require a response, not just in terms of infrastructure, but also from a socio-economic point of view, so that, when similar events occur, the consequences are not as serious as those we are seeing at the moment.
We must therefore insist to the governments of the countries affected that this would be a good opportunity to prioritise social and internal needs, to stop spending so much on military aspects and dedicate — and this is where we must support them — all their efforts towards ensuring that the best possible structures are in place and reducing the effects of earthquakes of this kind as far as possible.
. –  Mr President, even though this debate centres on a matter of great sadness, namely the tragedy that has hit hundreds of thousands of people in the Kashmir region, I believe that we have every reason to be glad that it is taking place. The reason I say this is because it relates to urgent crisis intervention, which in my opinion is an area where the European Union should and can take successful action. No one argues with the need for such interventions, and we can achieve our goals in this respect using existing methodological, financial and logistical resources. I have therefore been delighted to hear the comments made by all the previous speakers, including those by the Member who had visited Kashmir herself. The fact that this debate is taking place a matter of weeks after the tragedy is also to be welcomed.
I believe that the people affected by this disaster deserve our urgent help. There can be no question that they are much more deserving than those regions and countries that recently suffered riots, and I refer to one country in particular. Even though these riots were a result of the countries’ own policies, we have heard that the EU wishes to come to their aid too.
The poor people of Kashmir are far more deserving of help than rich countries that have only themselves to blame for their problems.
. – Mr President, following the earthquake in Kashmir, I saw an appalling headline in one newspaper, which read: ‘Even the earthquake cannot end the hostility between India and Pakistan’. What this headline shows is that it is the people, God help them, who suffer when political tensions are in play, even in this extremely dire situation.
When Germans think of the artificial division of countries, they unfailingly think of Berlin. I myself have seen places in the heart of Berlin where people drowned in canals because nobody on the wall could help them, or was allowed to. What that means is that people had to refrain from doing something perfectly rational – that is, saving a person from drowning – because, at that time, the Iron Curtain was in place and political considerations prevented them from doing so.
That sort of thing gives you a feel for what is going on in Kashmir. Let us not lose sight of the fact that this earthquake is already a terrible human catastrophe, but a winter is looming in which there will be mass mortality among the civilian population unless the powers-that-be on both sides at last get the better of their inability – which is to some extent their unwillingness – to cooperate and help one another, and unless aid gets to where it is needed.
Kashmir is a victim of India’s refusal, at the time of its own foundation, to accept the country’s right of self-determination. There are now problems with Pakistan as well. The conclusion we should draw from this is that Kashmir is not merely a bilateral problem involving these two states, but also, and primarily, a problem for the Kashmiri people, and hence also for us. Not only should we carry on dialogue with both the powers there – important though they are as nuclear powers and major states – but we should also step up direct contact with the Kashmiri people and their representatives, particularly those on the local level, which is what this humanitarian catastrophe offers us an opportunity to do.
First, we must help these people in a way that owes nothing to ideology; then we must work towards a solution for the region.
. –  Mr President, on 8 October 2005 the region of Kashmir, which is located on the borders of Pakistan and India, was hit by an earthquake that has had tragic consequences. Eighty–eight thousand people are missing, and over 245 million have been hard hit by the aftermath of this disaster. Even today, it is still hard to obtain an exact estimate of material losses, but it is safe to say that they are on an unprecedented scale. The UN has called on the international community to provide urgent financial assistance to the tune of USD 500 million, but the countries affected by the disaster have received only 20% of the anticipated figure, even though over one month has passed since the earthquake took place.
Although the region of Kashmir has long been a source of conflict between India and Pakistan, last year the two countries embarked on constructive dialogue with a view to ending this conflict. Following the natural disaster, they also decided to set up special crossing points along the Line of Control to facilitate the delivery of humanitarian aid to victims in Kashmir. At present, however, only goods are permitted to pass through these crossing points, and not people. This makes it a great deal harder to distribute aid. Worse still, the mountainous nature of the region, as well as the devastated infrastructure and the lack of access roads, cause further delays in aid distribution.
The European Parliament has a moral obligation to urge Pakistan and India to agree to allow citizens of both countries, and not only humanitarian aid resources, to pass through the crossing points. This would make it possible for the assistance of the international community to reach those who need it most.
. – Mr President, Madam Commissioner, today’s bomb attack in India-controlled Kashmir, which killed 4 and injured over 100, underlines the urgency of this urgency debate and the painful political backdrop to what should be a natural disaster. The earthquake which devastated the area came on the back of decades of political violence, and now winter is upon them, when the infrastructure and reserves remain so fragile.
This House is no stranger to the Kashmir issue. Our delegation some time ago reached out to investigate a long-term political solution. It has to be acknowledged that local political progress was rather slower. Let us please hope that the earthquake can focus minds on cooperation and dialogue. Across my country, Scotland, we have seen Scots Asians reach out to their friends and relatives in Kashmir. We have seen fund-raising, donations and practical assistance. Their generosity of spirit sets us a challenge.
It is now over to the politicians, and we in this House and the Commission can play our part in urgently coordinating aid, and in the long term, in helping find a viable political solution, because if there is not a political solution what other solution could there possibly be?
Perhaps there are some positive signs. Yesterday the opening of a fifth crossing across the line of control might be the start of a process that will lead to a peaceful solution. The immediate problems of the region are desperate, but as this resolution indicates, we stand ready as we must to help participate in a very long-term rebuilding.
–  Mr President, the region of Kashmir is divided between three countries, India, Pakistan and China, even though this is an oft-forgotten fact. Earthquakes know no borders, however, and the recent disaster affected both India and Pakistan, uniting them in misfortune. The scale of the tragedy can be gauged from the fact that it claimed the lives of an entire generation. The majority of its victims were children and young people, and virtually no schools have remained standing.
The EU has a moral and political obligation to provide charitable assistance and to help reconstruct the region in the future. The USD 20 million donated by the World Bank, and the EU’s donation of less than EUR 4 million, represent only short-term aid for the victims of the disaster.
Thought should also be given to the more distant future, since the effects of this disaster will be felt for the next few decades. Our debate on this issue should act as a reference point for the Commission and the Council. I should like to conclude with one final observation. According to my calculations, the EU’s financial aid for the victims of the tragedy in Kashmir amounts to 16 times less than the aid that is to be granted to France following the riots there. I have to say that I find this truly absurd.
– Mr President, I am pleased to have an opportunity to speak briefly on what has been an appalling tragedy in north-western Pakistan, Afghanistan, India and predominantly the Kashmir region.
The devastation caused by the earthquake is hard to comprehend, even after seeing repeated pictures of the suffering on our media screens and newspapers. The last 12 months has seen so many tragedies and natural disasters that have hit parts of the world: tsunamis, drought, mudslides, floods, repeated hurricanes, typhoons and now an earthquake. It is difficult to keep a focus and priority on the need for generosity and rapid relief, as we almost become conditioned to natural disaster after natural disaster.
In the immediate term, the need to assemble aid and coordinate its distribution is fundamental, particularly in inaccessible parts of the disaster zones. Tens of thousands are still without shelter in inaccessible parts of Pakistan and Kashmir, and the freezing temperatures of winter are approaching. The politics of this region must be put aside in an effort to save lives, and this motion welcomes the coordination and opening of new routes between India-controlled Kashmir and the Pakistan side.
We fully support an immediate and generous response to the call by the UN for donors to contribute more than half a billion dollars in emergency aid, much of which has not materialised yet.
I hope the Commission will be able to make further funds available during budgetary discussions next week. Related to this motion, I believe the EU needs to show some initiative in encouraging the international community to plan for and prepare for natural disasters in the future. The reality is that natural disasters in many cases are predictable. We know the likely areas where hurricanes will strike next year and where earthquakes may strike, and we need to concentrate on building regional capacity in those regions rather than the kind of dramatic aid efforts that we are now involved in. So we need longer-term and future planning as well as the immediate aid requirements.
. Mr President, the Commission has made a rapid and generous response to help the victims of this terrible disaster. Indeed, within hours of this devastating earthquake the first funding was made available, and field teams were despatched. EUR 13.6 million had been allocated within a few days. The first tranche was made available within a few hours of the disaster.
As the Commission humanitarian funds for 2005 were depleted, the Commission, through the ECHO and Relex departments, requested EUR 30 million from the reserve of the Commission budget for humanitarian aid, and EUR 10 million for reconstruction. We very much appreciate Parliament’s cooperation in releasing these additional funds. As a result, the Commission has been able to provide an overall financial package, as already mentioned, of EUR 93.6 million in response to the crisis, of which EUR 43.6 million will go to humanitarian relief, and EUR 50 million to rehabilitation.
The funding to date is mainly for shelter, health – including the Red Cross field hospital at Muzaffarabad – water and sanitation, coordination, and logistics, including 11 helicopters, as was mentioned earlier today.
Commissioner Ferrero-Waldner is today leaving for Pakistan where over the next two days she will take part in the Reconstruction Conference, along with United Nations Secretary-General Kofi Annan and other major international donors.
I shall share with you some of our main concerns today. The Commission is fully aware that the location and scale of this disaster makes it very difficult for all humanitarian organisations to deploy rapidly and deliver aid to the victims. An additional constraint on meeting needs and allocating the funds available has been the implementing capacity of the aid agencies. There must be a rapid improvement, especially in reaching out beyond the main hubs.
I fully agree with you that coordination is very important. Part of the role of the rapidly deployed ECHO field teams is to ensure or has been to ensure coordination. In addition, ECHO is also allocating funds to the UN Office for Coordination of Humanitarian Affairs for their coordination role, including civil and military coordination of the use of military logistic support.
Concerning the issue of special trade measures, which was raised by one of the honourable Members of this House, we are determined to take Pakistan’s trade interests into account within the confines of our international obligations. Pakistan will benefit from the new GSP from January 2006. For the first time in 10 years, all Pakistan’s exports will be covered. This means that Pakistan is getting identical treatment to the tsunami-affected countries.
We in the Commission are very concerned at the prospect of a secondary humanitarian disaster as winter approaches. That is your concern as well, as thousands of injured people remain stranded in isolated mountain areas without food, shelter or sanitation. A sustained wide-scale relief action throughout the winter period is therefore to be expected. It is a must for all of us.
In view of this, let me inform you that the Commission, through the ECHO DG, has just received a further EUR 30 million from the emergency reserve. I want to thank you for your support in these joint efforts to help those who are in need.
The debate is closed.
The vote will take place at the end of the debates.
The next item is the debate on five motions for resolutions on the Philippines (the sentencing to death of Francisco Larrañaga, an EU citizen)(1).
. – Mr President, ladies and gentlemen, this initiative is intended to prevent, in time, the execution in the Philippines of Francisco Larrañaga, a young European of Spanish nationality.
During the long judicial process leading up to his sentencing, Paco Larrañaga strongly, repeatedly and unequivocally proclaimed his innocence at the horrendous crimes of which he had been accused.
His defence team and recognised human rights organisations have complained that the trial took place without proper guarantees, with no respect for the right to a defence and that the verdict, reached despite an absence of evidence, was arbitrary and unfair.
Despite that, last July, the Philippines Supreme Court confirmed the death sentence. When all possibilities for appeal run out, the only way to prevent the execution and to resolve the extremely serious situation of Paco Larrañaga according to Philippine law is a pardon by President Gloria Macapagal-Arroyo. Many initiatives have sought to secure such a pardon, of which I would highlight those by the King of Spain, the Spanish Prime Minister and the President of the European Parliament.
Last Monday, the comments of a retired policeman, who had participated actively in the investigation into the crimes, to the effect that Larrañaga was innocent, were made public in the Philippines. This information, which has been widely reported by our media, confirms the validity of this resolution. The resolution defends the right to life and the fundamental rights of Paco Larrañaga. We are also defending our values: to eradicate the death sentence from the world and to restore proper judicial procedures. We support the legislative initiative of the Philippines Congress to abolish the death penalty.
A presidential pardon would demonstrate a commitment to democracy and human rights, which would enhance the international credibility of the Philippines. The current certainty demands that we prioritise the objective of achieving a full pardon for Paco Larrañaga and we therefore believe that we should not introduce amendments that do not focus on that fundamental and urgent objective.
. – Mr President, we are dealing with a very important resolution, because, in the case of Francisco Larrañaga, there is no question that we are dealing with a flagrant miscarriage of justice.
By means of this resolution, we can help to get him released from the prison in which he is unjustly being held, because it is clear that he is innocent.
Ladies and gentlemen, I visited Francisco Larrañaga in the Philippines last week. He has been in that prison for eight years, since he was 19, and he has been on death row for two years. There are 18 000 people in that prison, of whom 1 200 are on death row, and the sentence has been confirmed in 250 cases. They sleep in the corridors because there are not enough cells there.
Furthermore, Paco Larrañaga was sent to that prison without any fair, credible or acceptable trial. He was not allowed a proper defence at the trial. Thirty defence witnesses were not able to speak because the judges did not allow them. When Larrañaga’s lawyers asked that the witnesses and Larrañaga himself be able to speak, they were imprisoned for contempt of court. On one body, which was found disfigured – allegedly one of the victims – no DNA test was carried out. He was five centimetres too short. The family did not recognise him and so on.
As if that were not enough, this case has taken a 180-degree turn this week — as my friend and colleague Antolín Sánchez Presedo has said — with statements by a policeman to the effect that Larrañaga was innocent.
Despite this, the Philippine justice system has unfortunately closed the case. We must therefore support the political groups of Philippine members of parliament who are going to present a draft abolishing the death penalty in that country’s congress, so that that abolition can become a reality and the death penalty in the Philippines can come to an end.
The aim of this resolution is to save a European citizen who is going to be executed despite being innocent. We all know that he is innocent because of the evidence we have seen. I would therefore ask you to support this resolution, in order to make the pardon a reality and so that Larrañaga does not have to spend another second in Philippine prisons.
. – Mr President, the Philippine moratorium on the death penalty of March 2000 has for the past three years has gone completely the other way. The current government aims to carry out more and more death sentences, even on minors who, by law, cannot be sentenced to death or executed. In its pursuit to eliminate as many people as possible, the government puts victims into isolation, tortures them and excludes them from legal assistance.
The fact that the government of the Philippines is unable to put an end to crime and protests does not justify the use of barbaric means of this kind. Among the many people of Philippine nationality who have fallen victim to them, there is Francisco Larrañaga, who also has Spanish nationality. The fact that he has been charged with very serious criminal offences does not justify a mock trial that disregards his alibi, nor does it justify a death sentence and the exclusion, so far, of the possibility of this conviction being quashed.
His dual nationality does, however, help to bring this abuse to the attention of the media in Europe. Even if the life of a European citizen is not at risk, we must make every effort to remove the death penalty, wherever it may apply throughout the world.
. – Mr President, the case of Francisco Larrañaga, as previous speakers have said, obliges us once again to analyse and promote the debate on the need for universal abolition of the death penalty.
The Larrañaga case has all the characteristics of an unfair trial without minimum legal guarantees, which is hard to accept within the framework of the international law in force. Unfortunately, the Larrañaga situation is particularly delicate, since there is apparently no means for appealing against the death sentence passed in July 2005.
The important thing, however, is not just the fact that Mr Larrañaga is a citizen of Spanish nationality, and therefore European, but that there are almost 2 000 other people in a similar situation. I would therefore point out that the fact that, in the Philippines, the indiscriminate detention of suspects is normal, that torture is also common currency and that these people are often kept in solitary confinement, all increase our concern about the particular case of Mr Larrañaga.
We in this House rarely have the opportunity to analyse and deal with the situation in the Philippines. This is, therefore, a good opportunity to remember this and many other issues that concern us. In the European Union’s relations with third countries, the abolition of the death penalty should be seen as a standard that should be spread and respected by those countries that impose it if they are to enjoy normal relations with the European Union.
I would insist, therefore, that the Larrañaga case offers us an opportunity to state that the death penalty must be abolished. In the specific case of the Philippines, I would like to call upon President Gloria Macapagal-Arroyo to at least restore the moratorium on the death penalty and, secondly, as some of my fellow Members have also said, I would stress the need for the law reintroducing the death penalty to be repealed. In this regard, I support the initiatives that have been presented in the Philippine Congress.
–  Mr President, this resolution confuses a number of different issues. To begin with, no distinction is made between our calls for the abolition of the death penalty in the Philippines and the matter of the trial of the young man who has been accused of such terrible crimes. These are two entirely separate issues. Those speakers who claim that this was an unfair trial are making a very serious accusation. They are claiming nothing less than that all the successive courts in the Philippines have ruled in error, and that the President of the Philippines does not wish to grant pardons to her people. This is a different matter altogether.
There is a third issue at stake here, namely the question of what we are in fact demanding. As I see it, our priority should be to demand a fair trial. After all, if the trial in question was unfair, then this would constitute a crime. If the trial was in fact fair, then we could demand a reprieve from the death penalty, but we could not demand a complete acquittal for such terrible crimes, provided that they were in fact committed. We should therefore call for a reprieve, but we should not call for a complete acquittal until a fair trial has taken place.
. Mr President, the Commission is extremely concerned by the retention of the death penalty law in the Philippines and the omission by President Gloria Macapagal-Arroyo to reinstate the moratorium on the death penalty lifted on 1 January 2004.
The EU stance against the death penalty is based on the firm belief in the inherent dignity of all human beings and the inviolability of the human person. The Member States, together with the Commission, have strengthened their international activities in opposition to the death penalty as an integral part of EU human rights policy. They have also adopted EU guidelines laying down the basic principles to be followed in this respect.
We know that there are currently more than 1 000 inmates on death row in the Philippines. Of these, 165 death sentences have been affirmed by the Supreme Court and can be stopped only by a presidential stay of execution. We are calling again on the Philippine President to reprieve death-row convicts.
We are particularly concerned about the Supreme Court’s sentence of 3 February 2004 condemning the Spanish-Filipino citizen Francisco Larrañaga to death and the refusal to reconsider the case in July 2004, thus ending all judicial channels for appeal. On 5 July 2004, the EU Troika – consisting of the Netherlands, the UK and the Commission – handed an amicus curiae brief to the Philippine Department of Foreign Affairs in support of the motion for the reconsideration of the case.
Since then, the Spanish Embassy in Manila has had the lead on that specific case, while the Commission is dealing with general issues related to the support of the campaign against the death penalty by various actors in the Philippines. The UK Embassy, in cooperation with the UK organisation Reprieve, has sent a lawyer to the Philippines for three months, starting in October 2005, to investigate the case.
We also support the various internal parliamentary initiatives on the revocation of the death penalty law that are currently being debated in the Philippines Congress, and we encourage the efforts by civil society to work towards that goal.
It is important to insist on the reconsideration of the Larrañaga case, as he has not had a fair trial according to international legal standards. So, even if Parliament ruled in favour of the abolition of the death penalty in exchange for life sentences, the Larrañaga case would remain flawed. The EU should continue to insist on the right to a fair trial for Mr Larrañaga.
The debate is closed.
The vote will take place at the end of the debates.
The next item is the debate on six motions for resolutions on Burma/Myanmar(1).
. – Mr President, this is not the first time that a resolution on Burma has been put before this Parliament. Only a few months ago, a joint resolution condemning the gross violation of human rights in that country was passed unanimously. Unfortunately, as is often the case when dealing with totalitarian regimes, the Burmese dictatorship took only minimal notice of that resolution. The brutality and repression practised by the Burmese military against their own people has continued unabated and serious human rights abuses, including rape and pillage by government soldiers, have continued to take place.
Furthermore, an estimated 1 000 political prisoners are still being held illegally and, on 2 November, 10 prominent human rights democracy and peace activists were given a total of 756 years in sentences. Needless to say, their trials were totally unfair; they were denied representation by lawyers of their choice and prevented from having access to their families.
So the Burmese dictators leave us with no option but to proceed with a tougher resolution, such as the one before us today. Amongst other things, we call on the UN Security Council urgently to address the situation in Burma and we insist that the EU’s common policy on Burma be strengthened by taking certain practical punitive measures. The resolution also calls for a high-ranking EU envoy to be appointed to work towards securing the release of political prisoners, helping in humanitarian issues and generally assisting and bringing about the much-needed democratic reforms in that nation.
Let us hope that the Burmese dictators will, on this occasion, take more serious note of our condemnations and concerns and that they will proceed speedily along the only logical avenue open to them, which is the one that leads to the democratisation of their long-suffering country.
. – Mr President, ladies and gentlemen, I had the opportunity of leading the European Parliament’s delegation responsible for observing the work of the 26th ASEAN interparliamentary Assembly Meeting in September in Vientiane, Laos. I was able to observe on the ground the efforts made by Laos and by other countries in the region to improve their mode of governance. The European Union supports, moreover, the efforts made by these countries, and work must continue along these lines.
Burma, for its part, is making no effort whatsoever in terms of establishing democratic rule. The repression suffered by, in particular, Mrs Aung San Suu Kyi, the 1991 Nobel Peace Prize winner, and by her party’s supporters, requires no further mention. This repressive situation is one glaring example proving the lack of democracy in Burma. Let us not forget that the party in power took the country’s helm illicitly. It seems appropriate to me to state a few facts illustrating the tragic situation of this country and its people.
Allow me to act as spokesman in this Chamber for Reporters without Borders and bring up the case of Win Tin, a 75-year-old journalist, who is in a critical state of health and who is still in prison when he ought to have been released for good behaviour. The list of oppressed people is obviously a very long one and, despite the 250 releases granted a few months ago – a move that should be welcomed – there remain around 1000 political prisoners.
For over ten years, the State Law and Order Restoration Council, which is nothing more than a military junta, has controlled the various aspects of the country’s political and economic life. Human rights are completely lost sight of, access to education has become a privilege reserved for a tiny sector of society and freedom of expression is non-existent to the point where foreign journalists are put in prison. Any form of dissidence is forbidden. Consequently, members of the resistance, who are still active, are arrested in order to prevent them from undermining the ruling power. The situation is all the more serious because this country, which has a large number of ethnic groups, does not respect cultural diversity at all. Some ethnic groups are, moreover, enslaved.
Despite these unmistakeable horrors, certain countries continue to trade with Burma. As a Member of the European Parliament, I call for a firmer stance to be adopted in the face of this unacceptable situation, as the sanctions that have been taken are too weak. In order to bring about some change in the current situation, I believe that it is vital to prevent trade in strategic sectors currently in the hands of the generals. It would be worthwhile to call on the commercial and industrial businesses established in Burma to set an example, so that Burma really develops into a democratic country. That is why I, of course, unreservedly support the resolution tabled by the six political groups.
. – Mr President, what continues in Burma is appalling. Military dictatorship continues to rule by force, despite recent ceasefire talks and agreements. Resistance is still being dealt with by brutal military response.
I visited the Thai-Burmese border two weeks ago for six days. I had the opportunity to visit refugee camps in Thailand that are overflowing with people who have fled from Burma’s Karen province and Karenni province. The human rights situation inside Burma within ethnic provinces is hugely concerning. The reality of war and military leaders acting with impunity results in repression and abuse: forced relocation of communities and destruction of villages, thousands of internally displaced people living in the forest, the rape of women and girls – many such incidents documented by human rights organisations, forced labour, the use of up to 60 000 child soldiers – I met two young 16-year-old defectors from the Burmese armies, and the random use of landmines by both sides littering the jungle to lethal effect.
The main focus of this resolution is to nudge the international community forward, to ensure that Burma is put on the UN Security Council agenda as soon as possible. The report by Vaclav Havel and Desmond Tutu makes a real, legal and valid case for bringing the Burma issue to the UN Security Council, and I support it.
The solution to the suffering and repression in Burma is not primarily about aid, although aid is required to relieve suffering. A lasting solution must be a political one. We need a real ceasefire. We need talks between the government the SPDC, the National League for Democracy and ethnic groups, with all groups having an equal level of participation. We need the release of all political prisoners, and we need to allow democracy to govern. I have no confidence that, without sustained international pressure at the highest possible level, Burma will make the positive transition to democracy.
I encourage the EU Member States on the UN Security Council to take a more proactive role in getting Burma on to the Security Council agenda, in particular Britain. It is somewhat ironic that it is the US that is taking the lead on this issue despite the historic links and relationship between Britain, Burma and its people. It takes 9 out of 15 members of the UN Security Council to sign a motion to put the issue on the agenda. We currently have eight. If the political will exists, a ninth can be found and persuaded.
. – Mr President, shortly after the Second World War, Burma made a reasonable start as an independent state. The key problem was that the people from central Burma differed, in terms of languages and culture, from the people nearer the coast and that the indigenous peoples wanted maximum autonomy. This demand was not met; they were not even met halfway, and violent conflicts were the result, giving the army the opportunity to become even more powerful and independent, eventually seizing all the powers of the state and also a large proportion of the economy.
It is a strange kind of dictatorship that does not have any ideological goals that might make them more popular among certain sections of the population. Within this dictatorship, there is a continuing battle, whereby leaders are deposed and even imprisoned. Within the leading group, there are also conflicting economic interests in the extraction of minerals, in the felling of tropical rain forest and in the production of opium. The tactics used in respect of the democratic opposition are also variable.
The only time when free elections were allowed, the large majority had spoken out in favour of the opposition, and so the result was subsequently cancelled. A change in regime has appeared virtually impossible to date. For years, foreign companies sought financial gain from this dictatorship. Burma can provide cheap raw materials, because the people are kept more or less in slavery and nature and the environment are not protected. Under pressure from various international protest movements, those economic contacts have now been cut back considerably, but have not completely disappeared. Only continued and strengthened isolation can bring change in due course.
It is to be welcomed that the proposed resolution calls for a ban on any companies registered in the European Union investing in, or lending to, Burma. Only in that way can we help put a stop to the rape and pillaging by government troops, forced labour, forced house moves, the taking of political prisoners and the exclusion of citizens from the government in office.
. – Mr President, as Mr Coveney so eloquently described, the situation in Burma is not getting better. This House has passed enough resolutions for Aung San Suu Kyi to wallpaper the house that remains her prison.
How does this resolution get serious – because it is well past time that this House did get serious? I refer you to paragraph 1 and our request that the UN Security Council investigate sanctions against this regime. We in the EU took this decision some time ago, yet EU companies continue to play a full part, in particular in the Myanmar Oil and Gas Enterprise. It is argued in the grubby world of realpolitik that implementing our own sanctions policy would leave a vacuum that would be only too happily filled by the Chinese. Perhaps. So it is appropriate and commensurate that sanctions be discussed and implemented at UN level.
However, global politics should not be used as an excuse for our own double standards. We must enforce our own policy not just against the Myanmar Oil and Gas Company, but also against the Myanmar Timber Company and Myanmar Post and Telecoms, and I regret that they do not appear in this resolution.
Diplomatic pressure has demonstrably not worked against this regime. Our application of economic pressure must be stepped up and we must work with the United Nations to bring this disgraceful situation to an end.
. – Mr President, the blatant violation of human rights in Myanmar has often been the subject of resolutions by the European Parliament. Another resolution will be added and I do not know what its effectiveness will be, because the Burmese people are suffering barbaric suppression of their rights through forced labour, prosecution of opponents, the enlistment of children, forced relocation and the extermination of ethnic minorities.
In addition to all this, Myanmar has a prime position in the production and trafficking of drugs, while HIV is forging ahead and Myanmar has a terrible record in this sector. These are issues which certainly need to be addressed by the international community because, not only is the situation not improving, it is getting constantly worse. For these reasons, there is a need for the UN Security Council to intervene.
We believe that Aung San Suu Kyi, who has an international reputation and has been honoured with international distinctions, can unite the political parties and all the opposing political groups and guarantee the independence of ethnic minorities, so that at some point democratic, judicial and political change will come to Myanmar.
The report drafted recently at the initiative of President Vaclav Havel and Archbishop Desmond Tutu, which confirms with precise data the drastic situation in the country, posits this need for broader dialogue. The dialogue, apart from the internal level I mentioned, must also be held on an international scale. Consequently, I think that the European Commission should take an initiative towards the UN Security Council, so that a solution can be found for Myanmar to acquire a democratic future, although acute pressure must be exerted beforehand.
– Mr President, recital A of our resolution says that the people of Burma are subject to human rights abuses including forced labour, persecution of dissidents, conscription of child soldiers, rape and pillage by government troops and forced relocation. Have we ever had a resolution before us which was so clear in terms of the abuses that we are seeking to have addressed by the European Union?
Despite our diplomatic efforts so far, none of the conditions set by the sixth ASEM Ministerial meeting in Ireland last year, including the release of Aung San Suu Kyi as a minimum condition, has been fulfilled by the Burmese dictatorship. While some political prisoners have been released, 1 000 remain in custody and political leaders continue to be sentenced to brutal prison sentences, some of up to 106 years. Forced labour continues, despite agreements with the ILO.
We must strengthen our diplomatic actions in relation to Burma by prohibiting investment or loans to all state-owned companies, not just those already banned. We must refuse to accept as legitimate any outcome of the national convention unless the conditions set down last year by the ASEM Ministers are met. Finally, we must mount a serious campaign at the United Nations for sanctions against Burma.
– Ladies and gentlemen, Myanmar, that is Burma, is it not? Several years ago, this was more or less the reaction of one of my colleagues to the press report on the news of new natural gas deposits in the continental shelf of that South Asian country. Myanmar is currently subject to EU and UN sanctions. What is interesting is that in his report, which we have received, Sergio Vieira de Mello complains about the efforts of the military government to enshrine the role of the army in the newly drafted constitution.
Ladies and gentlemen, you have not misheard me; in 2005, one of the most fiercely criticised aspects of the situation in Myanmar is the role of the army in daily life and the imprisonment of hundreds of people on account of their political opinions. Yet if any of you were to think that we could be talking about Turkey or Afghanistan, you would be mistaken. Such things are criticised in Turkey as cautiously as though we were talking about the United States. In the case of Myanmar, we refer to the violence as intolerable, and the same is true for the treatment of ethic minorities. As far as Afghanistan is concerned, we are lost for words. Why not open accession talks with Myanmar and set up a free trade area and such like, as we are doing with Turkey? Is that pie in the sky? If so, then we are nothing but a bunch of impostors, applying different standards to different countries. Please do not take it amiss, but I shall not be voting for a resolution of this nature.
. –  Mr President, today’s debate on human rights violations centres on one of Asia’s leading regimes. The Union of Myanmar, formerly known as Burma, is familiar to us from images of exquisite Buddhist temples and gold-encrusted, sumptuous palaces. Yet the tragic fate facing thousands of the country’s citizens is being covered up. Human rights are brutally violated there, and thousands are either serving time in prison after having been sentenced and persecuted for opposition activities, or are subjected to forced labour. Children as young as 11 are forced to do military service, and the majority of citizens live on less than USD 1 per day. They also lack access to health care, which exacerbates the problems faced by the many people infected with HIV.
Burma has been rated 190th out of 191 countries with regard to the quality of access to health care in the country. There is no such thing as access to the Internet in Burma. Satellite dishes were banned until recently, and the country’s citizens are not allowed into the small number of hotels where foreigners have access to the foreign press.
All the state structures were dissolved after the in 1962 and 1988, and power was seized by the State Law and Order Restoration Council. Ironically, the latter has been responsible for instituting one of the bloodiest regimes in the world. Even though a parliament was legally elected in 1990, it has not yet taken up its duties.
The generals’ junta ignores the interventions of international organisations, whether they are undertaken by the UN or by human rights and labour organisations. There are many unanswered questions surrounding the existence of regimes and totalitarianism of this kind. The problems relate not only to the way in which power is exercised by psychopaths who exploit those weaker than themselves, but also to the difficulties involved in providing any kind of aid. The latter is an issue because the population of the country, which in any case suffers persecution and extreme poverty, is hit hardest by any embargo. The majority of economic aid provided goes into the regime’s pockets. The military junta in Burma/Myanmar uses 40% of its revenue to support or even expand its army, which is already sizeable even though the country is not at war with anyone.
In view of the above, foreign corporations should not invest in Burma/Myanmar, since such investment would effectively amount to tacit and material assistance for the army. Wherever a dictatorship exists, ways should be sought to provide help, to conduct negotiations and to cooperate with the opposition. This cooperation should take place both with members of the opposition living in the country and with those living abroad, since they will be most aware of the extent of the problem and of the most helpful forms of intervention.
We are therefore calling for Aung San Suu Kyi and the other opposition leaders to be released, for the National League for Democracy to be allowed to take up its work again and for humanitarian aid to be provided, thus preventing both religious persecution and the destruction of the Burmese nation and national minorities.
. Mr President, I wish to begin by saying that the Commission fully shares the concerns regarding the situation in Burma/Myanmar, as expressed here today by honourable Members of the European Parliament. There is no doubt that several issues are of serious concern, in particular the proceedings of the so-called national roadmap, the human rights and forced labour situation and many more issues that have been mentioned today.
In this context, let me emphasise that the Commission continues to call for the unconditional release of Aung San Suu Kyi and other political leaders who remain in detention. In the past, the Commission maintained contacts with most of the Shan leaders who have now been sentenced, and it goes without saying that the conduct of these politically motivated trials was unacceptable according to democratic and legal standards.
The Commission continues to urge the regime to engage in a real dialogue with all political actors, including the National League for Democracy and ethnic groups. We are convinced that only a transparent and constructive dialogue between legitimate stakeholders can lead to national reconciliation and a return to democracy. Probably, the regime will deliver on its roadmap. It will probably formally accomplish the National Convention later this year and organise a referendum on the draft Constitution in 2006. The result will certainly fall short of our expectations in terms of real democracy. It should nevertheless be considered a small step in the right direction.
Burma/Myanmar is partly isolated from the Western world and partly isolating itself. However, we must understand that the country continues to enjoy a comfort zone in the region, especially with regard to its neighbours. There is a degree of intra-ASEAN solidarity, despite the position of individual political leaders in ASEAN. I mention these issues because they illustrate the difficult background against which we operate.
Without any doubt, we must voice our concern for the people in the country. The EU is called upon to help the people of Burma/Myanmar. The Commission therefore strongly supports a significant increase in humanitarian aid and assistance. The Commission maintains that our common position generally reflects what should be done. We should continue voicing the Union’s criticism of members of the junta and policies pursued by the regime. This can be done only if we continue the agreed EU policy by keeping communication channels open and using high-level ASEM and EU-ASEAN meetings, or the margins of such meetings.
An update of the common position needs to be discussed with and agreed by all EU Member States, bearing in mind the possible positive or negative developments in the country, and reflecting our values and political interests. This would also apply if the EU were to nominate a special envoy.
A year ago, in October 2004, we strengthened the EU common position. We introduced a more comprehensive visa ban and prohibited support for international financing. Any further change in the common position – apart from the fact that we would need all the partners to agree – would need to ensure the legality of such a measure under international law and ensure that the people of Burma/Myanmar did not become the victims. The people of Burma/Myanmar should not pay twice: once for living under a repressive regime and twice as a result of the economic sanctions imposed by the West.
Then there is the question of whether the UN Security Council should discuss Burma. Most of us have seen the recent report, endorsed by Vaclav Havel and Archbishop Desmond Tutu. The report concludes that the UN Security Council should deliberate on the Burma/Myanmar issue. However, we are all aware that it will prove very difficult to pass any resolution on this subject given the reluctance of some permanent members, notably China.
I assure honourable Members of Parliament that the Commission will continue its work on Burma/Myanmar, stepping up its assistance for people in need and, at the same time, pressing for democracy, human rights, the release of political detainees and for democratic reform and political transition.
Without a doubt, the overarching goal of our dealings with Burma is the transition towards democracy.
The debate is closed.
The vote will take place at the end of the debates; that is, now.
The next item is voting time.
– Mr President, we would like to suggest that the end of recital A should read: ‘in the region of Kashmir, the North-West Frontier province of Pakistan, Afghanistan and India’. I think this would coincide better with the terminology which would normally be expected in the House on this matter.
Mr Elles, that was not the oral amendment passed on to me by the competent services. I thought that you first had an initial amendment on paragraph 11, with a further series of oral amendments coming after that.
– Mr President, yes, that related to the recitals. Paragraph 11 should read 'five' crossing points instead of 'four', because that would bring us up to date with the facts as they are today.
– Mr President, we are voting on a particularly sensitive matter. We are suggesting that where the recital reads ‘the North-West Frontier Province of Pakistan, Afghanistan, India and Kashmir’, it should now read: ‘in the region of Kashmir, the North-West Frontier Province of Pakistan, Afghanistan and India’. That is the text we would suggest and it is actually very similar to the PSE Group text which comes next.
– Mr President, Mrs Gill said before she left that the PSE Group would back Mr Elles’ oral amendment because it was so similar to her own.
Mr President, we were all trying to address the same issue concerning the mention of Kashmir. We are trying to find a wording that will address the issue: whether to call it Pakistan-administered Kashmir and Indian-administered Kashmir, as I have suggested. But I am quite happy to accept the PPE-DE Group’s oral amendment.
That is perfect, you are making the Presidency’s job easier by sparing it political arbitration.
– Mr President, forgive my saying so, but the territory of Afghanistan has never been an integral part of Kashmir. Therefore, that is a piece of nonsense.
In fact, I believe that the wording jointly proposed by Mr Elles, Mrs Stihler and Mrs Lynne is quite clear: we are talking about the North-West Frontier province of Pakistan, Afghanistan, India and, in particular, the region of Kashmir. The wording does not say that Kashmir is in the country you mentioned. I believe that this is quite clear.
– Mr President, from the interpretation which came through, you were in fact reading out the Socialist amendment rather than the PPE-DE one. I would like to be clear that we were voting on the PPE-DE amendment, then we will be happy on our side of the House and I think on the other side as well.
I read out your amendment in French. Perhaps the interpreters, who have all of the texts in front of them, made a slight mistake, but it is indeed your text, in your language, that will be used in the minutes.
– Mr President, with regard to the next case, what we are really doing is supporting the proposal by the rapporteur, Mr Wijkman, on behalf of the Group of the European People’s Party (Christian Democrats) and European Democrats, that the vote be postponed. We in the Socialist Group in the European Parliament support that proposal.
With regard to the report by Mrs Martens, I would insist that the vote be postponed until the next mini part-session in Brussels. I say this out of respect for Mrs Martens as rapporteur and, of course, out of respect for the importance of the issue.
I believe that it is a scandal that it be approved with just 79 votes, with 79 participants. I do not see how Mrs Martens can believe that that strengthens her position, or that of Parliament. If I were rapporteur, I would not think that at all.
I would therefore ask, on behalf of my group, that this issue be put to the vote at the next mini part-session in Brussels.
– Mr President, I am very definitely opposed to the vote being adjourned. I would also like to make it clear that Mr Wijkman was not speaking on behalf of this group, and have now done so. Mrs Martens is herself in favour of her report being voted on. What is scandalous, then, is not that 79 votes are enough to adopt it, but that the others are not present. It is those who are present who will vote, and that is in order.
. – Mr President, I am in favour of getting the voting process underway, since we knew we would be under pressure of time. All groups in the Committee on Development have expressly requested that the voting be concluded, so that the Council can take our position to next week’s meeting. If we do not vote now, then everything will be over for Africa. There will, of course, still be discussions, but this item will no longer be on the agenda.
It is not ideal, of course, that we are voting now rather than this afternoon, for example, because a different time schedule applies this afternoon, but now that things are the way they are, I am in favour of the voting going ahead, so that we can take ourselves as Parliament seriously.
Very well, I believe that the Assembly has been put in the picture; the arguments have been put forward. Therefore, I shall submit to our plenary the request made by the Socialist Group in the European Parliament to postpone the vote.
– Mr President, I address the Assembly and I address Mr Posselt: in the minutes for the day, it will be seen that, on two occasions, Mr Wijkman said he was speaking on behalf of the Group of the European People’s Party (Christian Democrats) and European Democrats. Mr Posselt was perhaps not present. We were here; we heard Mr Wijkman. Given, therefore, that there is apparently a problem, I will only uphold the same position that we held previously: it is no longer a matter of 79 votes, but of 72 at the present time.
I think that Mr Posselt was in the room when the rapporteur spoke. I shall give him the floor straight away. Mr Posselt, you are against postponing the vote, I believe.
– Mr President, I just want to say that I have been here the whole afternoon without interruption. I have already heard that and have clarified it.
For the time being, I have a request for postponement from only one group, the Socialist Group in the European Parliament.
I believe that the rapporteur is no longer present, which simplifies the procedure.
Are there still speakers for and against?
– Mr President, I simply wanted to confirm what was said by my colleague, Mr Posselt. The Group of the European People’s Party (Christian Democrats) and European Democrats wants the vote to take place.
– Mr President, I do not want to speak in favour of voting today. I just wanted to bring the attention of the House to the fact that we do not want to create a dustbin parliamentary period on Thursday afternoon as a result of saying that everything which seems to be more important than other things can be postponed to a future date. I do not object; I do not hold strong views on the subject and I certainly do not want to upset my good friend Mr Martínez, but there is a danger that we could create inferior subjects and superior subjects.
To put it simply, why are we having these debates this afternoon? They were, in fact, initially scheduled to take place earlier but, due to the length of the voting sessions, we were unable to finish in good time.
As for the order of importance of the reports, everyone makes his or her own judgment about that. I believe that the Thursday afternoon debates, particularly on issues of topical and urgent importance, also have a certain political value. In any case, the rule is thus laid down; the Members who are not present cannot take those who are present hostage.
We shall proceed to the vote on the request made by our colleague for a postponement.
That concludes the vote.
. The Development Strategy for Africa comes on the back of the UK's "Commission for Africa" initiative and is designed to introduce a single framework to manage relations between the EU and Africa. This strategy is particularly important in the light of the EU's commitment to achieve the Millennium Development Goals. In that regard I feel the Communication could have been more dynamic and powerful. The Commission have not convinced me with this report that they are yet in a position to mobilise funds and political support on the scale necessary to meet the MDGs.
. I voted for this report which supports the Commission Development Policy Statement which aims to provide a framework for all External Actions in the field of development. Although hopeful I think the impact of the final statement is questionable.
I wish all of the brave Members who have stayed until the end an excellent journey home and I declare the session of the European Parliament adjourned.